Exhibit 10.1

 

 

 

SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT

Dated as of June 30, 2017

among

APARTMENT INVESTMENT AND MANAGEMENT COMPANY,

AIMCO PROPERTIES, L.P.,

and

AIMCO/BETHESDA HOLDINGS, INC.,

as the Borrowers,

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent, Swing Line Lender

and an L/C Issuer,

WELLS FARGO BANK, N.A.

and

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agents,

CITIBANK, N.A.,

BANK OF AMERICA, N.A.,

REGIONS BANK

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents for the Revolving Credit Facility

REGIONS BANK,

JPMORGAN CHASE BANK, N.A.

and

BMO HARRIS BANK, N.A.,

as Co-Documentation Agents for the Term Loan Facility,

The Other Lenders Party Hereto,

KEYBANC CAPITAL MARKETS,

WELLS FARGO SECURITIES

and

PNC CAPITAL MARKETS LLC,

as Joint Lead Arrangers and Joint Book Managers for the Revolving Credit
Facility

and

KEYBANC CAPITAL MARKETS,

WELLS FARGO SECURITIES,

PNC CAPITAL MARKETS LLC

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Book Managers for the Term Loan Facility

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I.

   DEFINITIONS AND ACCOUNTING TERMS      1  

1.01

   Defined Terms      1  

1.02

   Other Interpretive Provisions      41  

1.03

   Accounting Terms      41  

1.04

   Rounding      42  

1.05

   Times of Day      42  

1.06

   Letter of Credit Amounts      42  

ARTICLE II.

   THE COMMITMENTS AND CREDIT EXTENSIONS      43  

2.01

   Revolving Loans and Term Loans      43  

2.02

   Borrowings, Conversions and Continuations of Loans      44  

2.03

   Letters of Credit      45  

2.04

   Swing Line Loans      54  

2.05

   Prepayments      57  

2.06

   Termination or Reduction of Revolving Credit Commitments      58  

2.07

   Repayment of Loans      59  

2.08

   Interest      59  

2.09

   Fees      60  

2.10

   Computation of Interest and Fees      61  

2.11

   Evidence of Debt      62  

2.12

   Payments Generally; Administrative Agent’s Clawback      63  

2.13

   Sharing of Payments by Lenders      65  

2.14

   Cash Collateral      65  

2.15

   Defaulting Lenders      66  

2.16

   Extension of Initial Term Loan Maturity Date      69  

2.17

   Increase in Commitments      69  

ARTICLE III.

   TAXES, YIELD PROTECTION AND ILLEGALITY      71  

3.01

   Taxes      71  

3.02

   Illegality      75  

3.03

   Inability to Determine Rates      76  

3.04

   Increased Costs; Reserves on Eurodollar Rate Loans      76  

3.05

   Compensation for Losses      78  

3.06

   Mitigation Obligations; Replacement of Lenders      78  

3.07

   Survival      79  

ARTICLE IV.

   CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT AND CREDIT
EXTENSIONS      79  

4.01

   Conditions of Effectiveness of this Agreement      79  

4.02

   Conditions to all Credit Extensions      81  

ARTICLE V.

   REPRESENTATIONS AND WARRANTIES      82  

5.01

   Existence, Qualification and Power; Compliance with Laws      82  

5.02

   Authorization; No Contravention      82  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

5.03

  

Governmental Authorization; Other Consents

     82  

5.04

  

Binding Effect

     82  

5.05

  

Financial Statements; No Material Adverse Effect

     83  

5.06

  

Litigation

     83  

5.07

  

No Default

     84  

5.08

  

Ownership of Property; Liens

     84  

5.09

  

Environmental Compliance

     84  

5.10

  

Insurance

     84  

5.11

  

Taxes

     84  

5.12

  

ERISA Compliance

     85  

5.13

  

Subsidiaries; Equity Interests

     85  

5.14

  

Margin Regulations; Investment Company Act; REIT and Tax Status; Stock Exchange
Listing

     85  

5.15

  

Disclosure

     86  

5.16

  

Compliance with Laws

     86  

5.17

  

Intellectual Property; Licenses, Etc.

     87  

5.18

  

Sanctions Laws and Regulations

     87  

5.19

  

EEA Financial Institutions

     87  

ARTICLE VI.

   AFFIRMATIVE COVENANTS      88  

6.01

  

Financial Statements

     88  

6.02

  

Certificates; Other Information

     89  

6.03

  

Notices

     91  

6.04

  

Payment of Obligations

     91  

6.05

  

Preservation of Existence, Etc.

     92  

6.06

  

Maintenance of Properties

     92  

6.07

  

Maintenance of Insurance

     92  

6.08

  

Compliance with Laws

     92  

6.09

  

Books and Records

     93  

6.10

  

Inspection Rights

     93  

6.11

  

Use of Proceeds

     93  

6.12

  

Additional Guarantors

     94  

6.13

  

Intra-Company Debt

     95  

ARTICLE VII.

  

NEGATIVE COVENANTS

     95  

7.01

  

Liens

     95  

7.02

  

Investments

     97  

7.03

  

Indebtedness

     98  

7.04

  

Fundamental Changes

     100  

7.05

  

Intentionally Omitted

     101  

7.06

  

Restricted Payments

     101  

7.07

  

Change in Nature of Business

     102  

7.08

  

Transactions with Affiliates

     102  

7.09

  

Burdensome Agreements

     102  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

7.10

  

Use of Proceeds; Etc.

     103  

7.11

  

Financial Covenants

     103  

7.12

  

Special Covenants Relating to the REIT

     104  

7.13

  

Taxation of AIMCO

     104  

ARTICLE VIII.

   EVENTS OF DEFAULT AND REMEDIES      105  

8.01

  

Events of Default

     105  

8.02

  

Remedies Upon Event of Default

     107  

8.03

  

Application of Funds

     108  

ARTICLE IX.

   ADMINISTRATIVE AGENT      108  

9.01

  

Appointment and Authority

     108  

9.02

  

Rights as a Lender

     109  

9.03

  

Exculpatory Provisions

     109  

9.04

  

Reliance by Administrative Agent

     110  

9.05

  

Delegation of Duties

     110  

9.06

  

Resignation of Administrative Agent

     111  

9.07

  

Non-Reliance on Administrative Agent and Other Lenders

     112  

9.08

  

No Other Duties, Etc.

     112  

9.09

  

Administrative Agent May File Proofs of Claim

     112  

9.10

  

Collateral and Guaranty Matters

     113  

9.11

  

Approvals

     114  

ARTICLE X.

   MISCELLANEOUS      115  

10.01

  

Amendments, Etc.

     115  

10.02

  

Notices; Effectiveness; Electronic Communication

     117  

10.03

  

No Waiver; Cumulative Remedies

     118  

10.04

  

Expenses; Indemnity; Damage Waiver

     119  

10.05

  

Payments Set Aside

     121  

10.06

  

Successors and Assigns

     121  

10.07

  

Treatment of Certain Information; Confidentiality

     126  

10.08

  

Right of Setoff

     127  

10.09

  

Interest Rate Limitation

     128  

10.10

  

Counterparts; Integration; Effectiveness

     128  

10.11

  

Survival of Representations and Warranties

     128  

10.12

  

Severability

     129  

10.13

  

Replacement of Lenders

     129  

10.14

  

Governing Law; Jurisdiction; Etc.

     130  

10.15

  

WAIVER OF JURY TRIAL

     131  

10.16

  

USA PATRIOT Act Notice

     131  

10.17

  

Time of the Essence

     131  

10.18

  

Borrowers’ Obligations

     132  

10.19

  

Fiduciary Duty

     135  

10.20

  

Dealings with the Borrowers

     135  

10.21

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     136  

10.22

  

Consent to Amendment and Restatement; Effect of Amendment and Restatement

     136  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

        1.01C

   Construction/Renovation

        1.01E

   Existing Letters of Credit

        1.01G

   Guarantors as of the Closing Date

        2.01A

   Commitments and Applicable Percentages

        5.06

   Litigation

        5.09

   Environmental Matters

        5.11

   Taxes

        5.13

   Subsidiaries

        7.01

   Existing Liens

        7.03(b)(i)

   Existing Indebtedness

        7.03(b)(ii)

   Cross-Collateralized and Cross-Defaulted Indebtedness

        7.11

   Mezzanine Indebtedness

        10.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

 

        A

   Revolving/Term Loan Notice

        B

   Swing Line Loan Notice

        C-1

   Revolving Note

        C-2

   Swing Line Note

        C-3

   Term Loan Note

        D

   Compliance Certificate

        E

   Assignment and Assumption

        F

   Guaranty

        G

   Intra-Company Loan Subordination Agreement

        H

   Joinder Agreement

        I-1

   Borrower Pledge Agreement

        I-2

   Non-Borrower Pledge Agreement

         J-1 to J-4

   U.S. Tax Compliance Certificates

 

 



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT is entered into
as of June 30, 2017, among APARTMENT INVESTMENT AND MANAGEMENT COMPANY, a
Maryland corporation (the “REIT”), AIMCO PROPERTIES, L.P., a Delaware limited
partnership (“AIMCO”) and AIMCO/Bethesda HOLDINGS, INC., a Delaware corporation
(“AIMCO/Bethesda”) (the REIT, AIMCO and AIMCO/Bethesda, collectively referred to
as the “Borrowers”), each Lender (as defined below) from time to time party
hereto, and KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, Swing Line
Lender and an L/C Issuer, with reference to the following Recitals:

RECITALS

WHEREAS, the Borrowers, the lenders from time to time party thereto and the
Administrative Agent are party to that certain Amended and Restated Senior
Secured Credit Agreement, dated as of December 22, 2016 (the “Original Closing
Date”) (as amended, amended and restated, supplemental or otherwise modified, if
at all, immediately prior to the effectiveness of this Agreement (as defined
below), the “Existing Credit Agreement”); and

WHEREAS, Borrower, the Lenders party hereto on the date hereof and the
Administrative Agent desire to amend and restate the Existing Credit Agreement
in its entirety, and the Lenders and the Administrative Agent are willing to do
so upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Act” has the meaning specified in Section 10.16.

“Adjusted Tangible Net Worth” means, as of the date of determination, an amount
equal to the sum of (a) Consolidated Tangible Net Worth, plus (b) accumulated
depreciation of the Borrowing Group on a consolidated basis, all in accordance
with GAAP.

“Adjusted Total EBITDA” means, for any period, an amount equal to (a) Total
EBITDA, minus (b) the Capital Expenditure Reserve as of the last day of such
period.

“Adjusted Total NOI” means, for any period, an amount equal to (a) Total Net
Operating Income, minus (b) the Capital Expenditure Reserve as of the last day
of such period.

“Administrative Agent” means KeyBank, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent
hereunder.



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. In no event shall
Administrative Agent or any Lender be deemed to be an Affiliate of any Borrower.

“Aggregate Commitments” means the sum of (a) Aggregate Revolving Credit
Commitments plus (b) the Aggregate Term Loan Commitments.

“Aggregate Recourse Indebtedness” means, on any date of determination and
without double counting, the sum of (a) the Obligations, plus (b) the Borrowing
Group’s Share of Recourse Indebtedness.

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Revolving Credit Lenders. The Aggregate Revolving Credit Commitments
on the Closing Date are $600,000,000.

“Aggregate Term Loan Commitments” means the Term Loan Commitments of all the
Term Loan Lenders. The Aggregate Term Loan Commitments on the Closing Date are
$250,000,000.

“Agreement” means this Second Amended and Restated Senior Secured Credit
Agreement, as may be further amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time.

“AIMCO” is defined in the preamble to this Agreement.

“AIMCO/Bethesda” is defined in the preamble to this Agreement.

“Applicable Capitalization Rate” means 6.00%.

“Applicable Percentage” means, as of the date of determination:

(a) with respect to a Revolving Credit Lender’s obligation to make Revolving
Loans and right to receive payments of principal, interest, fees, costs, and
expenses with respect thereto, (i) prior to the Revolving Credit Commitments
being terminated or reduced to zero, the percentage obtained by dividing
(y) such Lender’s Revolving Credit Commitment, by (z) the aggregate Revolving
Credit Commitments of all Revolving Credit Lenders, and (ii) from and after the
time that all Revolving Credit Commitments have been terminated or reduced to
zero, the percentage obtained by dividing (y) the aggregate outstanding
principal amount of such Revolving Credit Lender’s Revolving Loans by (z) the
aggregate outstanding principal amount of all Revolving Loans,

 

2



--------------------------------------------------------------------------------

(b) with respect to a Revolving Credit Lender’s obligations to participate in
Letters of Credit and to reimburse the applicable L/C Issuer, and right to
receive payments of fees with respect thereto, (i) prior to the Revolving Credit
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Revolving Credit Lender’s Revolving Credit Commitment, by
(z) the aggregate Revolving Credit Commitments of all Revolving Credit Lenders,
and (ii) from and after the time that the Revolving Credit Commitments have been
terminated or reduced to zero, the percentage obtained by dividing (y) the
aggregate outstanding principal amount of such Revolving Credit Lender’s
Revolving Loans by (z) the aggregate outstanding principal amount of all
Revolving Loans,

(c) with respect to a Revolving Credit Lender’s obligations to participate in
Swing Line Loans and to reimburse the Swing Line Lender, and right to receive
payments with respect thereto, (i) prior to the Revolving Credit Commitments
being terminated or reduced to zero, the percentage obtained by dividing
(y) such Revolving Credit Lender’s Revolving Credit Commitment, by (z) the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders, and
(ii) from and after the time that the Revolving Credit Commitments have been
terminated or reduced to zero, the percentage obtained by dividing (y) the
aggregate outstanding principal amount of such Revolving Credit Lender’s
Revolving Loans by (z) the aggregate outstanding principal amount of all
Revolving Loans,

(d) with respect to all other matters as to a particular Revolving Credit Lender
(including the indemnification obligations arising under Section 10.04), the
percentage obtained by dividing (i) such Revolving Credit Lender’s Revolving
Credit Commitment, by (ii) the aggregate amount of Revolving Credit Commitments
of all Revolving Credit Lenders; provided, however, that in the event the
Revolving Credit Commitments have been terminated or reduced to zero, the
Applicable Percentage under this clause (d) shall be the percentage obtained by
dividing (A) the outstanding principal amount of such Revolving Credit Lender’s
Revolving Loans, plus such Revolving Credit Lender’s ratable portion of the
outstanding Letters of Credit, plus such Revolving Credit Lender’s ratable
portion of the outstanding Swing Line Loans by (B) the aggregate principal
amount of all outstanding Revolving Loans, plus the aggregate face amount of
outstanding Letters of Credit, plus the principal amount of outstanding Swing
Line Loans,

(e) with respect to a Term Loan Lender’s obligation to make a Term Loan, the
percentage obtained by dividing (x) such Term Loan Lender’s Term Loan Commitment
by (y) the Aggregate Term Loan Commitments at such time; and

(f) with respect to a Term Loan Lender’s right to receive payments of principal,
interest, fees, costs, and expenses with respect to Term Loans and with respect
to all other matters as to a particular Term Loan Lender (including the
indemnification obligations arising under Section 10.04), the percentage
obtained by dividing (x) the aggregate outstanding principal amount of such Term
Loan Lender’s Term Loans by (y) the aggregate principal amount of all
outstanding Term Loans.

 

3



--------------------------------------------------------------------------------

(g) The initial Applicable Percentage of each Lender is set forth opposite the
name of such Lender on Schedule 2.01A or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

(h) The Applicable Percentages shall be subject to adjustment as provided in
Section 2.15.

“Applicable Rate” means, as of any date of determination, a percentage per annum
determined by reference to the Credit Rating Level as set forth below:

 

          Revolving Loans     Term Loans  

Pricing Level

  

Credit Rating Level

   Eurodollar
Rate Loans &
Letters of
Credit Fees     Base Rate
Loans     Eurodollar
Rate
Loans     Base Rate
Loans  

I

   Credit Rating Level 1      0.825 %      0.0 %      0.90 %      0.0 % 

II

   Credit Rating Level 2      0.90 %      0.0 %      0.95 %      0.0 % 

III

   Credit Rating Level 3      1.00 %      0.0 %      1.10 %      0.10 % 

IV

   Credit Rating Level 4      1.20 %      0.20 %      1.35 %      0.35 % 

V

   Credit Rating Level 5      1.55 %      0.55 %      1.75 %      0.75 % 

The Applicable Rate for each Base Rate Loan shall be determined by reference to
the Credit Rating Level in effect from time to time, and the Applicable Rate for
any Interest Period for all Eurodollar Rate Loans comprising part of the same
Borrowing shall be determined by reference to the Credit Rating Level in effect
on the first day of such Interest Period; provided, however, that (i) no change
in the Applicable Rate resulting from the application of the Credit Rating
Levels and no change in the Credit Rating Level shall be effective until the
first Business Day after the date on which the Administrative Agent receives
written notice of the application of the Credit Rating Levels or written notice,
pursuant to Section 6.03(e) or addressed to the Administrative Agent from the
applicable Rating Agency, of a change in such Credit Rating Level, or otherwise
confirms such change through information made publicly available by such Rating
Agency and (ii) during any period that the REIT or any Borrower ceases to have a
Credit Rating Level, Credit Rating Level 5 shall be the applicable Credit Rating
Level.

 

4



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent which
acceptance will not be unreasonably withheld or delayed, in substantially the
form of Exhibit E or any other form approved by the Administrative Agent.

“ASU 2016-02” has the meaning specified in the definition of “Indebtedness”.

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the REIT for the fiscal year ended December 31, 2016, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the REIT, including the notes thereto.

“Availability Period” means, with respect to Revolving Loans and Swing Line
Loans, the period from and including the Closing Date to the earliest of (a) the
Revolving Credit Maturity Date, (b) the date of termination of all of the
Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Loans and of the obligation of the L/C Issuers to make L/C Credit Extensions
pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by KeyBank as its “prime
rate,” and (c) the Eurodollar Rate applicable to a Loan with a one month
Interest Period plus 1%. The “prime rate” is a rate set by KeyBank based upon
various factors including KeyBank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by KeyBank shall take effect at the opening of business
on the day specified in the public announcement of such change.

 

5



--------------------------------------------------------------------------------

“Base Rate Loan” means a Revolving Loan and/or a Term Loan that bears interest
based on the Base Rate.

“Borrower Information” has the meaning specified in Section 2.10(b).

“Borrower Materials” has the meaning specified in Section 6.02(h).

“Borrowers” has the meaning specified in the preamble to this Agreement. Any
reference to Borrowers herein shall be deemed to refer to each Person
constituting Borrowers, and the responsibilities, obligations and covenants of
each such Person under this Agreement and the other Loan Documents shall be
joint and several unless expressly stated otherwise herein or the context
otherwise requires; provided, however, that the obligations of Borrowers with
respect to delivery of reports, financial statements and certifications may be
performed by AIMCO for or on behalf of any or all of the Borrowers, as
applicable.

“Borrowing” means a Revolving Borrowing, a Swing Line Borrowing or a Term Loan
Borrowing, as the context may require.

“Borrowing Group” means the Borrowers and all of their respective Subsidiaries.

“Borrowing Group’s Share” means, with respect to any item (including by way of
example and not of limitation, Indebtedness, EBITDA, Net Income, Net Operating
Income, Interest Expense or Scheduled Amortization) of the Borrowing Group, its
allocable pro rata share (which share, for example, would be 100% in the case of
a Borrower or 60% in the case of a Subsidiary in which a Borrower owns 60% of
the Equity Interests and/or is allocated 60% of the applicable item) of the
applicable item based on the Borrowing Group’s aggregate percentage ownership
interest in items of income or loss of such Person consistent with that used in
the preparation of the REIT’s financial statements; provided, that, if the
percentage ownership used in the preparation of the REIT’s financial statements
does not, in the good faith judgment of the Borrowers, accurately reflect the
Borrowing Group’s share of Indebtedness, EBITDA, Net Income, Net Operating
Income, Interest Expense, Scheduled Amortization and other similar items, then
such items may be adjusted by the Borrowers subject to disclosure to and
approval by the Administrative Agent.

“Bottom Tier Subsidiary” has the meaning specified in Section 6.12(a).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of the United States where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

“Capital Expenditure Reserve” means, as of any date of determination, the
product of (a) $350 per annum and (b) the Borrowing Group’s Share of apartment
units owned as of such date of determination; provided, however, that an
apartment unit shall be excluded from the foregoing calculation if, at the date
of determination, a mortgage lender with respect to such apartment unit holds a
funded reserve for future capital improvements for such apartment unit.

 

6



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period and with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing of
fixed or capital assets or additions to equipment or property (including
replacements, capitalized repairs and improvements during such period but
excluding Capital Improvements, Construction/Renovation and Moderate
Redevelopment) which should be capitalized under GAAP on a consolidated balance
sheet of such Person. For the purpose of this definition, the purchase price of
assets or additions to equipment or property which is purchased substantially
simultaneously with the trade-in of existing assets or additions to equipment or
property owned by such Person or with insurance proceeds shall be included in
“Capital Expenditures” only to the extent of the gross amount of such purchase
price, less the credit granted by the seller of such asset, addition to
equipment or property for such asset, addition to equipment or property being
traded in at such time, or the amount of such proceeds, as the case may be.

“Capital Improvements” means all development capital expenditures that are made
to enhance the value or profitability of an asset from its original purchase
condition.

“Capital Replacements” means, for any period and with respect to any Person, the
Borrowing Group’s Share of capital additions that are deemed to replace the
portion of acquired capital assets (excluding capital additions for casualties,
accidents and redevelopment and the Borrowing Group’s Share of capital additions
that are made to enhance the value, profitability or useful life of an asset as
compared to its original purchase condition) that was consumed in the ordinary
course of business during the period that such Person owned such asset.

“Cash” means money, currency or a credit balance in any demand, time, savings,
passbook or like account with a bank, savings and loan association, credit union
or like organization, other than an account evidenced by a negotiable
certificate of deposit.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any L/C
Issuer or the Swing Line Lender (as applicable) and the Revolving Credit
Lenders, as collateral for L/C Obligations, Obligations in respect of Swing Line
Loans or obligations of Revolving Credit Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances, pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and any L/C Issuer or the Swing Line
Lender (as applicable) (which documents are hereby consented to by the Revolving
Credit Lenders); it being understood and agreed that the amount of Cash
Collateral required to be provided hereunder by the Borrowers with respect to
any Letter of Credit or Swing Line Loan shall not exceed 103% of the face amount
of such Letter of Credit or the principal amount of such Swing Line Loan, as
applicable. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

7



--------------------------------------------------------------------------------

“Cash Equivalents” means:

(a) securities issued or fully guaranteed or insured by the United States
Government or any agency thereof and backed by the full faith and credit of the
United States having maturities of not more than twelve (12) months from the
date of acquisition or roll-over;

(b) certificates of deposit, time deposits, demand deposits, eurodollar time
deposits, repurchase agreements, reverse repurchase agreements, or bankers’
acceptances, having in each case a term of not more than six (6) months, issued
by (x) Administrative Agent or any Lender or (y) any U.S. commercial bank (or
any branch or agency of a non-U.S. bank licensed to conduct business in the
U.S.) having membership in the FDIC, combined capital and surplus of not less
than $100,000,000 and whose short-term securities are rated at least A-1 by S&P
and P-1 by Moody’s (determined, for purposes of this clause (b) only, at the
time of acquisition or roll-over);

(c) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s
and in either case having a term of not more than three (3) months (determined,
for purposes of this clause (c) only, at the time of acquisition or roll-over);

(d) securities rated at least A by S&P or A2 by Moody’s and in either case
having maturities of not more than twelve (12) months from the date of
acquisition (determined, for purposes of this clause (d) only, at the time of
acquisition or roll-over); and

(e) money market funds which invest substantially all of their assets in
securities of the types described in clauses (a) through (d) above.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority. The
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, publications, orders, guidelines and directives thereunder or issued in
connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted and gone into effect after the date of this
Agreement regardless of when adopted, enacted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 33- 1⁄3% of the common shares of the REIT on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or

 

8



--------------------------------------------------------------------------------

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors of the REIT cease to be composed of individuals (i) who were
members of that board on the first day of such period, (ii) whose election or
nomination to that board was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or (iii) whose election or nomination to that board was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board.

Notwithstanding the foregoing, “option right” shall not include any common
shares which any person or group has a right to acquire as a result of a merger
or acquisition agreement, until such right is exercised, at which time “option
right” shall include the common shares with respect to which such right was
exercised.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01, which date is June 30,
2017.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means the collateral pledged to the Administrative Agent for the
ratable benefit of the Lenders pursuant to the Pledge Agreements.

“Commitment” means, as to each Lender, such Lender’s Revolving Credit Commitment
and/or Term Loan Commitment.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the REIT on a consolidated basis, (a) shareholders’ equity in respect of the
REIT on that date, minus (b) the Intangible Assets of the Borrowing Group on
that date.

“Construction/Renovation” means the Borrowing Group’s Share of any New
Construction or any substantial rehabilitation, redevelopment, renovation and/or
expansion of any multi-family property which, in the case of rehabilitation,
redevelopment, renovation or expansion, involves the repositioning or upgrading
of such multi-family property with respect to comparable multi-family properties
located in the proximate geographic area, excluding any Moderate Redevelopment.
The Borrowing Group’s Share of properties under Construction/Renovation as of
the Closing Date are listed on Schedule 1.01C attached hereto.

 

9



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Rating” means, as of any date of determination, the highest of the
credit ratings (or their equivalents) then assigned to the REIT’s or a
Borrower’s long-term senior unsecured non-credit enhanced debt by any of the
Rating Agencies. For purposes herein, the credit ratings described in each
respective Credit Rating Level are deemed equivalent. If the REIT or a Borrower
shall have obtained a credit rating from at least two of the Rating Agencies,
the highest of the credit ratings shall control, provided that the next highest
credit rating is only one level below that of the highest credit rating. If the
next highest credit rating is more than one level below that of the highest
credit rating, the operative credit rating would be deemed to be one rating
level lower than the highest credit rating. If the REIT or a Borrower shall have
obtained a credit rating from two or more of the Rating Agencies and shall
thereafter lose all such credit ratings (whether as a result of a withdrawal,
suspension, election to not obtain a rating, or otherwise) from the Rating
Agencies, or if the only credit rating the REIT or a Borrower shall have is
provided by Fitch, the REIT or such Borrower, as applicable, shall be deemed for
the purposes hereof not to have a credit rating. If at any time two or more of
the Rating Agencies shall no longer perform the functions of a securities rating
agency, then the Borrowers and the Administrative Agent shall promptly negotiate
in good faith to agree upon a substitute rating agency or agencies (and to
correlate the system of ratings of each such substitute rating agency with that
of the rating agency being replaced) and, pending such amendment, the Credit
Rating of the other of the Rating Agencies, if one has been provided, shall
continue to apply.

“Credit Rating Level” means one of the following five pricing levels, as
applicable:

“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P or Fitch
or A3 by Moody’s;

“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P or
Fitch or Baa1 by Moody’s and Credit Rating Level 1 is not applicable;

“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P or Fitch
or Baa2 by Moody’s and Credit Rating Levels 1 and 2 are not applicable;

 

10



--------------------------------------------------------------------------------

“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P or
Fitch or Baa3 by Moody’s and Credit Rating Levels 1, 2 and 3 are not applicable;
and

“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P or Fitch or Baa3 by
Moody’s or there is no Credit Rating.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
highest Applicable Rate (regardless of the then applicable Credit Rating Level)
applicable to Base Rate Loans plus (iii) 2% per annum; provided, however, that
with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to (i) the Eurodollar Rate plus (ii) the highest Applicable Rate
(regardless of the then applicable Credit Rating Level) applicable to Eurodollar
Rate Loans plus 2% per annum, and (b) when used with respect to Letter of Credit
Fees, a rate equal to the highest Applicable Rate (regardless of the then
applicable Credit Rating Level) applicable to Letters of Credit plus 2% per
annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to fund any portion of the Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, unless the subject of a good faith dispute, (c) any L/C
Issuer has a good faith belief that such Lender has defaulted in fulfilling its
obligations under one or more other syndicated credit facilities (and in such
other credit facilities such Lender is currently being treated as a defaulting
or otherwise impacted lender), (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided, that, a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interests in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or

 

11



--------------------------------------------------------------------------------

agreements made with such Lender, or (e) has failed, within three (3) Business
Days after written request by the Administrative Agent or any Borrower, to
confirm in writing to the Administrative Agent and the Borrowers that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (e) upon
receipt of such written confirmation by the Administrative Agent and the
Borrowers). No Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent under this Agreement (and the portion of the
Total Outstandings held or deemed held by any Defaulting Lender shall be
excluded in determining if any required approval or consent of the Lenders has
been obtained), except that the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender (subject to
Sections 2.16 and 2.17).

“Designated Person” has the meaning specified in Section 5.18.

“Development Assets” means, as of any date of determination, raw land, vacant
out parcels or real property or any portion thereof owned by a Person and which,
as of such date, is in whole or material part the subject of
Construction/Renovation; provided, that such real property or any portion
thereof will be included in “Development Assets” only until the earlier of
(a) the date on which the property or any portion thereof achieves a stabilized
occupancy level of at least 85% for the most recent complete quarter, and
(b) six months after the date of completion of Construction/Renovation such that
the property or any portion thereof may legally be occupied for its intended
purpose.

“Directions” has the meaning specified in Section 9.11(a).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and dispositions due
to casualty or condemnation) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means, for any period and for any Person, an amount equal to such
Person’s Net Income for such period plus (a) the following, to the extent
deducted in calculating such Net Income: (i) such Person’s Interest Expense plus
other costs related to amortization of fees and expenses relating to the
issuance of indebtedness for such period, (ii) the provision for Federal, state
and local income taxes payable by such Person for such period, (iii) such
Person’s depreciation and amortization expense for such period, (iv) other
non-cash expenses of such Person reducing such Net Income for such period which
do not represent a cash item in such period or any future period and
(v) restructuring, severance, reserves or similar charges for any such period
and minus (b) the following to the extent included in calculating such Net
Income: (i) Federal, state and local income tax credits of the Person for such
period and (ii) all non-cash items increasing such Person’s Net Income for such
period, excluding non-cash items for which cash was received in a prior period
or will be received in a future period. EBITDA shall be calculated on a pro
forma basis to give effect to the Specified Acquisition, as if the Specified
Acquisition was consummated on the first day of the applicable period, based on
the actual results of the assets subject to the Specified Acquisition during the
applicable period.

 

12



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person, or holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) approved by (i) the Administrative Agent and
(ii) unless an Event of Default has occurred and is continuing, the Borrowers
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment, including those related
to hazardous substances or wastes, air emissions and discharges to waste or
public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement by any Loan Party pursuant to which liability is
assumed or imposed with respect to any of the foregoing.

“Equity Interest” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and other

 

13



--------------------------------------------------------------------------------

ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination. Convertible debt shall not constitute an Equity Interest
unless and until such debt is converted into the applicable underlying
securities.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which, together with the Borrowers, is treated as a single employer for purposes
of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrowers or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrowers or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any material liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrowers or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means,

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the average rate (rounded to the nearest whole multiple of 1/100
of 1%) as shown in Reuters Screen LIBOR 01 Page (or any successor service or, if
such Person no longer reports such rate as determined by Administrative Agent,
by another commercially available source providing such quotations approved by
Administrative Agent) at which Dollar deposits are offered by first class banks
in the London interbank market at approximately 11:00 a.m. (London time) on the
day that is two (2) Business Days prior to the first day of such Interest Period
with a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates; and

 

14



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the average rate (rounded to the nearest whole
multiple of 1/100 of 1%) as shown in Reuters Screen LIBOR 01 Page (or any
successor service or, if such Person no longer reports such rate as determined
by Administrative Agent, by another commercially available source providing such
quotations approved by Administrative Agent) at which Dollar deposits are
offered by first class banks in the London interbank market at approximately
11:00 a.m. (London time) on the day that is two (2) Business Days prior to the
first day of such Interest Period with a maturity of one month commencing that
day and in an amount approximately equal to the amount of the Base Rate Loan
being made, continued or converted by KeyBank or such other amount as reasonably
determined by the Administrative Agent.

Notwithstanding the foregoing, if at any time the Eurodollar Rate determined as
provided above is less than zero percent (0%), such rate shall be deemed to be
zero percent (0%) for purposes of this Agreement.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e), and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” has the meaning specified in the recitals to this
Agreement.

“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.01E.

“Existing Note” means a Note (as defined in the Existing Credit Agreement) that
is issued and outstanding immediately prior to the effectiveness of this
Agreement.

“Existing Revolving Credit Lenders” means the “Lenders” under and as defined in
the Existing Credit Agreement.

 

15



--------------------------------------------------------------------------------

“Existing Revolving Loan” has the meaning specified in Section 2.01(a).

“Extension Request” has the meaning specified in Section 2.16(a).

“Facility Fee” has the meaning specified in Section 2.09(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental
agreements (and related legislation, administrative rules or official
interpretations thereof) related thereto and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
KeyBank on such day on such transactions as determined by the Administrative
Agent. Notwithstanding the foregoing, if the Federal Funds Rate determined as
provided above shall be less than zero percent (0%), such rate shall be deemed
to be zero percent (0%) for the purposes of this Agreement.

“Fee Letter” means the letter agreements, (i) dated November 21, 2016, among the
REIT, the Administrative Agent, KeyBanc Capital Markets, Wells Fargo and Wells
Fargo Securities, (ii) dated June 15, 2017, among the Borrowers, the
Administrative Agent, KeyBanc Capital Markets, Wells Fargo, Wells Fargo
Securities, PNC and PNC Capital Markets LLC and (iii) dated November 22, 2016,
among the REIT, PNC and PNC Capital Markets LLC (provided that Administrative
Agent shall not be required to monitor compliance or enforce the terms of the
fee letter described in this clause (iii) or have any responsibility or
liability with respect thereto).

“Fitch” means Fitch Ratings, Inc. and any successor thereto.

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted Total EBITDA for the four fiscal quarter period ending on such
date to (b) Fixed Charges for such period.

“Fixed Charges” means, for any period, the sum of (i) Total Interest Expense for
such period, plus (ii) Total Scheduled Amortization for such period (without
double counting amounts funded with reserve accounts or sinking funds if already
taken into account in determining Fixed Charges for such period or any prior
period), plus (iii) dividends accrued (whether or not declared or payable) on
any shares of preferred Stock and/or preferred Partnership Units of the
Borrowers or any of their Subsidiaries outstanding during such period, which
preferred securities are owned at any time during such period by Persons other
than the Borrowers and their Subsidiaries.

 

16



--------------------------------------------------------------------------------

“Foreign Lender” means a Lender that is not a U.S. Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Free Cash Flow” means, for any period of determination, an amount equal to the
Borrowing Group’s Share of EBITDA for such period, minus the Borrowing Group’s
Share of the following for such period: (i) Capital Replacements, (ii) Fixed
Charges and (iii) the amount of the minimum required dividends for the REIT to
maintain its REIT Status.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Credit Lenders
or Cash Collateralized in accordance with the terms hereof and (b) with respect
to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving Credit
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fronting Fee” has the meaning specified in Section 2.03(j).

“Fund” means any Person (other than a natural person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person) that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“Funded Indebtedness” means, as of any date of determination, for any Person,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (other than surety bonds and bonds supporting utility
deposits or other comparable security deposits), (b) all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties, and
similar instruments, (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business), (e) Attributable Indebtedness in respect of capital lease
obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above, and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person or its Subsidiary
is a general partner or joint venturer with liability for joint venture
obligations, unless such Indebtedness is expressly made not Recourse to the
Person or such Subsidiary; provided, however, that solely for purposes of
Sections 7.03(g) and 7.11 and the definitions relating to calculations of
financial covenants contained therein, “Funded Indebtedness” shall exclude
Intra-Company Debt, deferred income taxes, security deposits, accounts payable
and accrued liabilities and any prepaid rent (as and to the extent such terms
are defined under GAAP).

 

17



--------------------------------------------------------------------------------

“Funds From Operations” means, with respect to Borrowers and their Subsidiaries
on a consolidated basis, net income calculated in accordance with GAAP,
excluding gains or losses from debt restructuring and sales of depreciable
property, plus depreciation and amortization (excluding amortization of
financing costs), and after adjustments for unconsolidated partnerships and
joint ventures (with adjustments for unconsolidated partnerships and joint
ventures calculated to reflect funds from operations on the same basis) and the
payment of dividends on preferred Stock, as interpreted by the National
Association of Real Estate Investment Trusts in its April 1, 2002, White Paper;
provided, however, the following shall be excluded when calculating “Funds From
Operations”: (i) non-cash adjustments for preferred Stock issuance costs,
(ii) non-cash adjustments for loan amortization costs and (iii) non-cash
adjustments for impairment losses on real estate development assets, net of any
Tax benefit. Funds From Operations shall be determined on a pro forma basis to
give effect to the Specified Acquisition, as if the Specified Acquisition was
consummated on the first day of the applicable period, based on the actual
results of the assets subject to the Specified Acquisition during the applicable
period.

“Future Redevelopment” has the meaning specified in the definition of “Gross
Asset Value”.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(h).

“Gross Asset Value” means, as of any date of determination and without double
counting any item, the sum of the Borrowing Group’s Share of the following:

(i) Cash (including Restricted Cash but excluding any Cash held in funds for
Capital Expenditures and excluded in the determination of Capital Expenditure
Reserve as provided in the definition thereof, and funds held in sinking funds
or interest reserves), and Cash Equivalents;

 

18



--------------------------------------------------------------------------------

(ii) Notes Receivable valued at net realizable value as of such date of
determination in accordance with GAAP;

(iii) with respect to all real estate assets wholly or partially owned by such
Person(s) throughout the most recent four fiscal quarters ending on or prior to
such date of determination (other than Development Assets), the Adjusted Total
NOI attributable to such real estate assets for such four quarter period divided
by the Applicable Capitalization Rate;

(iv) with respect to all real estate assets wholly or partially owned on such
date of determination, but acquired less than four fiscal quarters but at least
one fiscal quarter preceding such date of determination (other than Development
Assets and other than real estate assets for which Gross Asset Value is
determined pursuant to clause (vii) of this definition), the Adjusted Total NOI
attributable to such real estate assets for any period that such Person(s) owned
such assets measured on an annualized basis and divided by the Applicable
Capitalization Rate;

(v) with respect to all real estate assets wholly or partially owned on such
date of determination, but acquired less than one fiscal quarter preceding such
date of determination (other than Development Assets), 100% of the purchase
price paid by such Person(s) for such assets;

(vi) 100% of the book value (determined in accordance with GAAP) of Development
Assets and Unimproved Land owned as of such date of determination;

(vii) with respect to real estate assets wholly or partially owned on such date
of determination, that were previously considered Development Assets but have
achieved at least 85% occupancy (“Stabilized Occupancy”) for at least one
complete fiscal quarter within the most recent four fiscal quarters ending on or
prior to such date of determination, the Adjusted Total NOI attributable to each
such real estate asset calculated by annualizing the complete fiscal quarter(s)
of Adjusted Total NOI after achieving Stabilized Occupancy (including, for the
avoidance of doubt, the first complete fiscal quarter of Stabilized Occupancy
for such asset), and dividing such Adjusted Total NOI (as so annualized to the
extent less than four complete fiscal quarters have elapsed following the
achievement of Stabilized Occupancy) by the Applicable Capitalization Rate
(until there are four such complete fiscal quarters, at which time Adjusted
Total NOI attributable to such asset shall be determined according to the most
recently completed four quarters), it being understood and agreed that, if
Stabilized Occupancy is achieved during a period for which there is not a
complete fiscal quarter of Adjusted Total NOI for any such real estate asset,
such real estate asset shall continue to be valued as a Development Asset;

(viii) an amount equal to 400% of the aggregate EBITDA attributable to, without
duplication, property and asset management fees of the Borrowing Group for the
four consecutive fiscal quarter period preceding such date of determination; and

 

19



--------------------------------------------------------------------------------

(ix) 100% of the book value (determined in accordance with GAAP) of the
Permitted Junior Loans and Permitted Mortgage Certificates owned as of such date
of determination; provided that, notwithstanding the foregoing, the book value
of any such Permitted Junior Loans or Permitted Mortgage Certificates shall be
$0.00 in the event (x) there exists, as of such date, any payment default under,
or event of default or other event which would permit the acceleration of, such
Permitted Junior Loans or Permitted Mortgage Certificates or (y) of the
occurrence of any event or circumstance relating to any such Permitted Junior
Loan or Permitted Mortgage Certificate which results in the modification of the
payment “waterfall” provided for in the documentation underlying or relating to
such Permitted Junior Loan or Permitted Mortgage Certificate that would
otherwise be in effect absent such event or circumstance, which modification
results in such Permitted Junior Loan or Permitted Mortgage Certificate
receiving reduced or modified payments or otherwise being locked out from
receiving any cash flow.

For purposes of this definition, (A) if the Borrowing Group’s Share of
Investments in Non-Core Assets has an aggregate book value that exceeds 7.5% of
the Gross Asset Value then in effect, (B) if the Borrowing Group’s Share of
Investments in Development Assets has an aggregate book value that exceeds 15%
of the Gross Asset Value then in effect, (C) if the Borrowing Group’s Share of
Investments in Non-Controlled Entities has an aggregate net book value (valued
at the Borrowing Group’s Share of the book value less depreciation and
associated Indebtedness) that exceeds 20% of the Gross Asset Value then in
effect or (D) the Borrowing Group’s Share of Investments in Non-Core Assets,
Development Assets and Non-Controlled Entities exceeds in the aggregate 25% of
the Gross Asset Value then in effect, then in each case (and without
duplication) such excess shall be excluded from the calculation of Gross Asset
Value. Notwithstanding the foregoing, for purpose of calculating Gross Asset
Value, any income producing property that is a multi-unit phased development
property as to which Construction/Renovation (other than New Construction) is
(or will be, as to any Future Redevelopment (as defined below)) ongoing
(“Redevelopment”) with respect to only a portion of the buildings on such
property, which Redevelopment (x) does not impact the leasing, occupancy or
rental rates of the balance of such property not under Redevelopment, (y) is
being undertaken with respect to the entirety of a particular tower or building
of such project, and (z) is being diligently pursued to completion as to any
portion of such tower or building for which Redevelopment has commenced (any
such real estate asset meeting the foregoing requirements, including the portion
undergoing Redevelopment and the portion not undergoing Redevelopment, a
“Partial Redevelopment Asset”), the following shall apply:

(1) that portion of the Partial Redevelopment Asset that is not undergoing
Redevelopment (other than any Future Redevelopment) will be included under
clause (iii) or (iv) of this definition, as applicable, with the Adjusted Total
NOI attributable to such portion being based on the percentage that the Adjusted
Total NOI attributable to the portion of the Partial Redevelopment Asset that is
not undergoing Redevelopment bears to the Adjusted Total NOI for the entire
Partial Redevelopment Asset; provided that any portion of operating expenses
applicable to the entire Partial Redevelopment Asset shall be adjusted to
reflect those expenses (such as Taxes) allocable to the entire property, which
allocation shall be done in a manner reasonably satisfactory to the
Administrative Agent; and

 

20



--------------------------------------------------------------------------------

(2) that portion of the Partial Redevelopment Asset that (I) has an occupancy
level of less than 85% for the most recent complete quarter and as to which the
Borrowers have provided written evidence satisfactory to the Administrative
Agent that such other portion has been designated to undergo Redevelopment (a
“Future Redevelopment”), which evidence may include such portions of the asset
being added to or selected for inclusion as a property “Under Redevelopment” on
a “Supplemental Schedule 10” to the REIT’s quarterly earnings reports (and, to
the extent any such Future Redevelopment has not yet been added to such
“Supplemental Schedule 10”, such Future Redevelopment shall have been identified
as such in a Compliance Certificate delivered pursuant to this Agreement), or
(II) is undergoing Redevelopment, will be included under clause (vi) of this
definition; provided that the book value of any such portion of a Partial
Redevelopment Asset that is undergoing Redevelopment or is a Future
Redevelopment shall be determined by allocating a portion of the book value for
the Partial Redevelopment Asset (determined in all cases without regard to any
costs for Redevelopment previously done to any portion of such Partial
Redevelopment Asset) to the Redevelopment based on the percentage that the
Adjusted Total NOI attributable to the Redevelopment before such portion of the
property become subject to Redevelopment bears to the Adjusted Total NOI for the
entire Partial Redevelopment Asset at the time such portion of the property
become subject to Redevelopment.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means each Subsidiary of any Borrower that has previously executed
and delivered a counterpart of any Guaranty or executes and delivers a
counterpart of any Guaranty on the Closing Date or from time to time thereafter
pursuant to Section 6.12, in each case, unless and until such Person ceases to
be a Guarantor in accordance with the Loan Documents, and collectively are
referred to herein as the “Guarantors”. The Guarantors as of the Closing Date
are set forth on Schedule 1.01G attached hereto.

“Guaranty” means the Amended and Restated Guaranty made by the Guarantors in
favor of the Administrative Agent and the Lenders, substantially in the form of
Exhibit F.

 

21



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” is defined in Section 2.03(c)(i).

“Increase Effective Date” is defined in Section 2.17(a)(iv).

“Indebtedness” means, as to any Person, at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (other than surety bonds and bonds supporting utility
deposits or other comparable security deposits);

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank guaranties
and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital lease obligations of such Person;

(g) all obligations of such Person (other than Qualified Redemption Obligations)
to purchase, redeem, retire or defease any Equity Interest in such Person,
valued, in the case of a redeemable preferred interest, at the liquidation
preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of Indebtedness of others of the
type referred to in any of the foregoing clauses (a) through (g).

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer with liability for joint venture
obligations, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any

 

22



--------------------------------------------------------------------------------

date shall be deemed to be the Swap Termination Value thereof as of such date.
Subject to the following sentence and Section 1.03(c), the amount of any capital
lease as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. Solely for purposes of
(i) Sections 7.03(g) and 7.11 and the definitions relating to calculations of
financial covenants referenced or contained therein, “Indebtedness” shall
exclude Intra-Company Debt, deferred income taxes, security deposits, accounts
payable and accrued liabilities and any prepaid rent (as such terms are defined
under GAAP) and (ii) Sections 7.03(g) and 7.11 and the definitions relating to
calculations of financial covenants referenced or contained therein, and any
other ratio or term of an accounting or financial nature, “Indebtedness” shall
exclude the effect of the adoption of Accounting Standards Update No. 2016-02 by
the Financial Accounting Standards Board in February 2016 (“ASU 2016-02”) such
that capital lease obligations and “Indebtedness” shall specifically exclude
liabilities that were considered operating lease liabilities under GAAP prior to
the adoption of ASU 2016-02.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Initial Term Loan Maturity Date” means June 30, 2018.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs, but only to the extent such intangible assets are material or separately
and distinctly identified in a line item on the REIT’s balance sheet.

“Interest Expense” means, for any Person and for any period, without
duplication, the sum of (x) gross interest expense paid, incurred or accrued
during such period by such Person (including all commissions, discounts, fees
and other charges in connection with standby letters of credit and similar
instruments), including capitalized interest, plus (y) the portion of the
upfront costs and expenses for Swap Contracts relating to interest rate hedges
entered into by such Person (to the extent not included in gross interest
expense) fairly allocated to such Swap Contracts as expenses for such period, as
determined for such Person in accordance with GAAP, provided, that, included in
Interest Expense will be all interest expense accrued by Borrowers and their
respective Subsidiaries during such period, even if not payable on or before the
Revolving Credit Maturity Date or Term Loan Maturity Date, and excluded from
Interest Expense will be all amortization of costs for the issuance of debt and
interest accrued under any Intra-Company Debt and all upfront fees, arrangement
fees, commitment fees, commissions and similar charges associated with the
issuance of Indebtedness.

 

23



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and (x) as to any
Base Rate Loan that is a Revolving Loan, the Revolving Credit Maturity Date and
(y) as to any Base Rate Loan that is a Term Loan, the Term Loan Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any (x) Base Rate Loan (including a Swing Line Loan) that is a
Revolving Loan, the last Business Day of each calendar month and the Revolving
Credit Maturity Date and (y) Base Rate Loan that is a Term Loan, the last
Business Day of each calendar month and the Term Loan Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in their applicable Revolving/Term Loan
Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall (x) extend beyond the Revolving Credit Maturity
Date with respect to any Revolving Loan or (y) extend beyond the Term Loan
Maturity Date with respect to any Term Loan.

“Interest Reserves” means, with respect to any Indebtedness, the aggregate of
all sums held by any applicable lender as reserves for future interest payments
in respect of the Borrowing Group’s Share of such Indebtedness.

“Intra-Company Debt” means all Indebtedness (whether book-entry or evidenced by
a term, demand or other note or other instrument) owed by any member of the
Borrowing Group to any other member of the Borrowing Group; provided, that, all
such Intra-Company Debt owed by Borrowers or any Guarantor (excluding a de
minimis amount thereof not to exceed $250,000) shall be subordinated in right of
payment to the payment in full of the Obligations in accordance with the terms
of the Intra-Company Loan Subordination Agreement.

“Intra-Company Loan Subordination Agreement” means an Amended and Restated
Intra-Company Loan Subordination Agreement, in the form attached hereto as
Exhibit G (with such amendments or modifications thereto as may be agreed to by
the Administrative Agent), with respect to Intra-Company Debt, in favor of
Administrative Agent for the ratable benefit of Lenders, and entered into by
each of the lenders of the Intra-Company Debt, Borrowers and Guarantors.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity

 

24



--------------------------------------------------------------------------------

participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the book value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer that issued such Letter of Credit and the Borrowers (or
any Subsidiary) or in favor such L/C Issuer and relating to any such Letter of
Credit.

“Joinder Agreement” means a joinder agreement substantially in the form attached
hereto as Exhibit H.

“Joint Lead Arrangers” means, as to the Revolving Credit Facility, KeyBanc
Capital Markets, Wells Fargo Securities and PNC Capital Markets LLC, in their
capacities as joint lead arrangers and joint book managers and, as to the Term
Loan Facility, KeyBanc Capital Markets, Wells Fargo Securities, PNC Capital
Markets LLC and U.S. Bank National Association, in their capacities as joint
lead arrangers and joint book managers.

“KeyBank” means KeyBank National Association and its successors.

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by 5:00 p.m. on the Honor Date
(or, if the Borrowers were notified of such drawing on or after the Honor Date,
not later than 5:00 p.m. on the following Business Day) or refinanced as a
Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) KeyBank, in its capacity as issuer of Letters of Credit
issued by it hereunder and in its capacity as issuer of each Existing Letter of
Credit issued by it, together with its successors in such capacity, (b) Bank of
America, N.A., in its capacity as issuer of the Existing Letter of Credit issued
by it, together with its successors in such capacity and (c) any other Revolving
Credit Lender or Revolving Credit Lenders selected by the Borrowers which agrees
to act as an L/C Issuer and is reasonably satisfactory to the Administrative
Agent, in its capacity as issuer of Letters of Credit issued by such Revolving
Credit Lender hereunder, together with its successors in such capacity; provided
that under no circumstances shall there be more than three L/C Issuers at any
time.

 

25



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means (a) each Revolving Credit Lender and (b) each Term Loan Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify in writing to the
Borrowers and the Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer that issued such Letter of Credit.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Revolving Credit Maturity Date (or, if such day is not a Business Day, the
immediately preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

“Leverage Ratio” means, on any date of determination, the ratio of (a) Total
Funded Indebtedness as of such date to (b) Gross Asset Value as of such date.

 

26



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means a Revolving Loan, a Swing Line Loan and a Term Loan, as the context
requires.

“Loan Documents” means this Agreement, each Revolving Note, the Swing Line Note,
each Term Loan Note, each Issuer Document, the Fee Letter, the Guaranty, the
Intra-Company Loan Subordination Agreement, the Pledge Agreements, and other
instrument, document or agreement from time to time delivered by a Loan Party in
connection with this Agreement.

“Loan Parties” or “Loan Party” means, individually or collectively, the
Borrowers, each Guarantor and each Subsidiary which is party to a Pledge
Agreement, as applicable.

“Lockedout Cap” means $166,666,666.00.

“Lockedout Term Loans” means an Outstanding Amount of the Term Loans equal to
$166,666,666.00, less any Term Loans previously repaid that were subject to the
Yield Maintenance Premium.

“Lockout Period” means the period through and including the date that is six
(6) months from the Closing Date.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrowers
or the Borrowers and their Subsidiaries taken as a whole; (b) a material
impairment of the ability of (x) a Borrower or (y) the Loan Parties (other than
the Borrowers), taken as a whole, to perform the Obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Loan Parties of the Loan Documents.

“Material Subsidiary” has the meaning specified in Section 6.12(a).

“Maximum Rate” has the meaning specified in Section 10.09.

“Mezzanine Indebtedness” means Indebtedness of the Borrowers or any of their
Subsidiaries secured by a pledge of one or more equity interests in a Single
Purpose Entity owning only one real property asset, where such real property
asset is prohibited from being further encumbered.

“Moderate Redevelopment” means any renovation of any multi-family property that
does not involve any demolition of existing units and which does not involve
(a) taking units out of service for more than 30 consecutive days or (b) more
than 20% of the total units in a multi-family property, in each case at any
particular time.

 

27



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“NAPICO Assets” means assets of National Partnership Investments Corp., a
California corporation and a Subsidiary of AIMCO/Bethesda.

“Negative Pledge Assets” means, collectively, (i) the Note(s) Receivables (other
than any Note(s) Receivables that may be approved by the Required Lenders), (ii)
all property management contracts of the Borrowing Group, and (iii) the
Borrowing Group’s general partnership interests in partnerships that own
properties managed by any member of the Borrowing Group.

“Net Disposition Proceeds” means, with respect to any Disposition of any
property (including as a result of casualty or condemnation and any purchase
price refund in respect of any acquisition), Subsidiary, Affiliate or material
property management contract, the Borrowing Group’s Share of Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise or any earnout payments after
the closing of a Disposition, but only as and when so received) or Cash
Equivalents received from such Disposition, net of any bona fide direct costs
incurred in connection with such Disposition, including (i) income taxes
reasonably estimated to be actually payable within two years of the date of such
Disposition as a result of any gain recognized in connection with such
Disposition and (ii) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Loans) that is
secured by a Lien on the Stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Disposition.

“Net Income” means, for any period and for any Person, the net income (loss) of
the Person (including net income (loss) attributable to noncontrolling interests
in consolidated real estate partnerships) for that period, determined in
accordance with GAAP; provided that there shall be excluded the net amount of
any gains or non-cash losses.

“Net Operating Income” means, for any period, as to any real property asset
(a) all gross revenues received from the operation of such property during such
period (including, without limitation, payments received from insurance on
account of business or rental interruption and condemnation proceeds from any
temporary use or occupancy, in each case, to the extent attributable to the
period for which such Net Operating Income is being determined, but excluding
any proceeds from the sale or other disposition (other than by lease) of any
part or all of such property; or from any financing or refinancing of such
property; or from any condemnation of any part or all of such property (except
for temporary use or occupancy); or on account of a casualty to the property
(other than payments from insurance on account of business

 

28



--------------------------------------------------------------------------------

or rental interruption); or any security deposits paid under leases of all or a
part of such property, unless forfeited by tenants), minus (b) all reasonable
and customary property maintenance and repair costs, leasing and administrative
costs, management fees and, without double counting, real estate taxes and
insurance premiums paid or accrued on account of such property (whether by
direct payment or by deposit into reserves for future payment) (exclusive of
Capital Expenditures). When calculating Net Operating Income, there shall be no
deduction for any non cash items, such as depreciation.

“New Construction” means the development and construction of any new
multi-family property by any Borrower, any Guarantor or any of their respective
Subsidiaries and shall not include any renovations, rehabilitations or
expansions of existing multi-family properties.

“Non-Consenting Lender” means any Lender that does not provide consent in any
circumstance where the consent of all or any affected Lenders is required
pursuant to Section 10.01, but only the consent of the Required Lenders is
obtained.

“Non-Controlled Entities” means, as of any date of determination, any Person not
consolidated by the Borrowing Group in accordance with GAAP as of such date.

“Non-Core Assets” means: (i) unimproved land (other than Development Assets) of
the Borrowing Group and Notes Receivable of the Borrowing Group valued at their
net book value, (ii) Permitted Junior Loans, and (iii) Permitted Mortgage
Certificates.

“Non-Recourse Indebtedness” means Indebtedness which is not Recourse
Indebtedness.

“Note(s)” means each Revolving Note, the Swing Line Note and each Term Loan
Note.

“Note(s) Receivable” means a payment obligation to a member or members of the
Borrowing Group (other than Intra-Company Debt) which is evidenced by a written
and enforceable promissory note and which is classified as a note receivable in
accordance with GAAP.

“NYSE” means the New York Stock Exchange.

“Obligations” means all advances to, and debts, liabilities and obligations of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Asset Control of the Department of the
Treasury of the United States of America.

 

29



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity, or, in each
case, equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction.

“Original Closing Date” is defined in the recitals to this Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13).

“Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Partnership Units” means the units of limited partnership interest in the
Borrowers or any of their Subsidiaries, as the case may be, issued and
outstanding from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation.

 

30



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrowers or
any ERISA Affiliate or to which the Borrowers or any ERISA Affiliate
contributes, has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Junior Loans” means Investments by any Person in the Borrowing Group
in Indebtedness consisting of junior mortgage loans and/or mezzanine loans
secured by equity interests, initially owed by Persons that were Subsidiaries of
the Borrowing Group (regardless of whether such Persons continue to be
Subsidiaries of the Borrowers); provided that the owner of any such Investments
must be a Borrower or Guarantor.

“Permitted Mortgage Certificates” means Investments by any Person in the
Borrowing Group in one or more tranches or series of collateralized mortgage
backed securities or certificates initially owed by any Person with respect to
Indebtedness of one or more Subsidiaries of the Borrowing Group; provided that
the owner of any such Investments must be a Borrower or Guarantor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrowers or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02(h).

“Pledge Agreement” means an Amended and Restated Security Agreement
(Securities), in the form of Exhibit I-1 or I-2, attached hereto (with such
amendments or modifications thereto as may be agreed to by the Administrative
Agent), in favor of the Administrative Agent for the ratable benefit of the
Lenders and entered into by a Borrower or a Subsidiary of a Borrower that owns
the Collateral as described therein.

“PNC” means PNC Bank, National Association and its successors.

“Public Lender” has the meaning specified in Section 6.02(h).

“Qualified Redemption Obligations” means, (i) in the case of AIMCO, the
obligation of AIMCO to acquire or redeem issued Partnership Units which
obligation AIMCO may elect to satisfy with shares of common Stock of the REIT
and (ii) any obligation of a Person to redeem or repurchase an Equity Interest
in such Person either (a) upon the happening of a change of control or other
conditional event which is not reasonably likely to occur and which condition is
set forth in the applicable securities and which event has in fact not occurred
prior to the date of determination hereunder, or (b) at the holder’s option
(except following or as a result of circumstances described in clause (a) above)
only after the date which is one year after the later of the Revolving Credit
Maturity Date and the Term Loan Maturity Date or (c) at any time on or
subsequent to the one year anniversary of the Maturity Date. In all events,
“Qualified Redemption Obligations” include all preferred Equity Interests which
are convertible only into common Stock of the REIT.

 

31



--------------------------------------------------------------------------------

“Rating Agencies” means S&P, Moody’s and Fitch, collectively, and “Rating
Agency” means S&P, Moody’s or Fitch.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any L/C
Issuer, as applicable.

“Recourse” means, with respect to any Indebtedness or Guarantee of any Person,
that such Indebtedness or Guarantee is recourse to the general assets and/or
properties of such Person (except as provided below); provided, however, that
with respect to Indebtedness secured by real property which is characterized as
“nonrecourse” or which is only Recourse to the real property of the Person
except for limitations to the “nonrecourse” nature of the obligation or
Indebtedness or Guarantees which are recourse to a Person or such Person’s
assets and/or properties only upon the occurrence of certain events such as
those set forth in (a) through (k) below, such Indebtedness or Guarantees shall
only be deemed “Recourse” if and to the extent the nonrecourse exceptions (if
any) are for the Person’s liability for the following under the applicable loan
documentation and any of the events described in clauses (a) through (k) have
occurred and the lender or holder of such Indebtedness or Guarantee has given
written notice of the occurrence thereof: (a) fraud, waste, material
misrepresentation, or willful misconduct; (b) indemnification with respect to
environmental matters or failure to comply with Environmental Laws; (c) failure
to maintain required insurance policies; (d) misapplication of insurance
proceeds, condemnation awards and tenant security deposits; (e) breach of
covenants relating to unpermitted transfers or encumbrances of real property or
other collateral; (f) misappropriation or misapplication of property income;
(g) breach of covenants relating to unpermitted transfers of interests in a
Person; (h) failure to deliver books and records; (i) failure to pay transfer
fees or charges; (j) bankruptcy filings or (k) other matters similar to those
set forth in clauses (a) through (j) above or otherwise constituting customary
exceptions for nonrecourse financings. An obligation of a Person that is not
Recourse to the general assets and/or properties of such Person shall not be
considered a “Recourse” obligation; an obligation of a Person that is contingent
upon the occurrence of certain events shall not be considered a “Recourse”
obligation unless any of the events or circumstances described in clauses
(a) through (k) above have occurred and the lender or holder of such
Indebtedness or Guarantee has given written notice of the occurrence of such
events (in which case the amount of such obligation shall be limited to
reasonably anticipated liability resulting from the occurrence of such events or
circumstances). Indebtedness of a Single Purpose Entity secured by that Single
Purpose Entity’s assets shall not be considered a “Recourse” obligation of such
Single Purpose Entity.

“Recourse Indebtedness” means that portion of Total Funded Indebtedness in which
the Recourse of the applicable lender or lenders to the obligor for non-payment
is not limited to such lender’s Lien on an asset or assets, including any
guarantee of payment by a member of the Borrowing Group to the extent such
guarantee is Recourse to such Borrowing Group member but in any event excluding
any Indebtedness or Guarantees which are not Recourse at the applicable date of
determination. “Recourse Indebtedness” shall include any Indebtedness consisting
of preferred Stock or preferred Partnership Units which are not Qualified
Redemption Obligations but are otherwise mandatorily redeemable or redeemable at
the option of the holder thereof. If a Person is a Single Purpose Entity which
owns a real property asset and has Indebtedness which is not limited in recourse
to that real property asset, such Indebtedness shall not be considered “Recourse
Indebtedness”, provided no other member of the Borrowing Group has guaranteed
such Indebtedness on a Recourse basis as of the applicable date of determination
(such exclusions to encompass any Guarantees which are limited to customary
non-recourse exemptions).

 

32



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 10.06(c).

“REIT” is defined in the preamble to this Agreement.

“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under Sections 856 through 860 of the
Code, and (b) the applicability to such Person and its shareholders of the
method of taxation provided for in Sections 857 et seq. of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans or Term Loans, a Revolving/Term Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Total Term Loan Outstandings plus (b) the then
available and unfunded Aggregate Term Loan Commitments, if any, plus (c) the
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitment of each Revolving Credit Lender to make Revolving Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, the Total Revolving Credit Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the Revolving Credit
Commitments then in effect or, if the Commitment of each Revolving Credit Lender
to make Revolving Loans and the obligation of the L/C Issuers to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, the Total Outstandings
(with the aggregate amount of each Revolving Credit Lender’s risk participation
and funded participation in L/C Obligations and Swing Line Loans being deemed
“held” by such Revolving Credit Lender for purposes of this definition);
provided that the Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

 

33



--------------------------------------------------------------------------------

“Required Supermajority Lenders” means, as of any date of determination, Lenders
having 67% or more of the sum of (a) the Total Term Loan Outstandings plus
(b) the then available and unfunded Aggregate Term Loan Commitments, if any,
plus (c) the Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitment of each Revolving Credit Lender to make Revolving Loans and
the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, the Total Revolving Credit Outstandings
(with the aggregate amount of each Revolving Credit Lender’s risk participation
and funded participation in L/C Obligations and Swing Line Loans being deemed
“held” by such Revolving Credit Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Supermajority Lenders.

“Required Term Loan Lenders” means, as of any date of determination, Term Loan
Lenders having more than 50% of the Total Term Loan Outstandings.

“Resignation Effective Date” has the meaning specified in Section 9.06.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or any executive vice
president of a Loan Party and, for purposes of Sections 2.17(a)(v)(i) and
4.01(a)(iii), the secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Cash” means the Borrowing Group’s Share of any Cash pledged to any
lender (including a Lender) and includes the Cash indicated in the line item for
“restricted cash” in the REIT’s balance sheet from time to time.

“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
capital stock or other Equity Interest of such Person, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest
of such Person, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Person thereof).

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Credit Lenders pursuant to
Section 2.01.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Loans to the Borrowers pursuant to
Section 2.01, (b) purchase participations in L/C Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth

 

34



--------------------------------------------------------------------------------

opposite such Revolving Credit Lender’s name on Schedule 2.01A or in the
Assignment and Assumption pursuant to which such Revolving Credit Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement (including as increased under Section 2.17).

“Revolving Credit Facility” means the Revolving Credit Commitment and the
Revolving Loans and Swing Line Loans made, and the Letters of Credit issued,
pursuant thereto.

“Revolving Credit Lender” means (a) each Person party hereto as a “Revolving
Credit Lender” on the Closing Date and (b) any Person that shall have become
party hereto as a “Revolving Credit Lender” pursuant to an Assignment and
Assumption, in each case, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption and, as the context requires,
includes the Swing Line Lender.

“Revolving Credit Maturity Date” means January 22, 2022, or such earlier date on
which the Revolving Loans shall become due and payable pursuant to the terms
hereof.

“Revolving Loan” means a Base Rate Loan or a Eurodollar Rate Loan made to the
Borrowers by a Revolving Credit Lender in accordance with its Applicable
Percentage pursuant to Section 2.01(a), except as otherwise provided herein and
shall include the Existing Revolving Loans.

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Credit Lender evidencing Revolving Loans made by such Revolving Credit
Lender, substantially in the form of Exhibit C-1.

“Revolving/Term Loan Notice” means a notice of (a) a Revolving Borrowing and/or
Term Loan Borrowing, (b) a conversion of Revolving Loans and/or Term Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“S&P” means S&P Global Inc., and any successor thereto.

“Sanctions Laws and Regulations” means any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered or enforced by (a) OFAC or any successor to OFAC
carrying out functions similar to the foregoing, (b) the United States
Department of State, (c) the United Nations Security Council, (d) the European
Union or (e) Her Majesty’s Treasury of the United Kingdom.

“Scheduled Amortization” means, with respect to any Person, the sum, as of any
date of determination, of all regularly scheduled amortization payments paid or
accrued on such Person’s Indebtedness (exclusive of balloon payments).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

35



--------------------------------------------------------------------------------

“SEC Report” means all filings on Form 10-K, Form 10-Q or Form 8-K with the SEC
made by the REIT pursuant to the Securities Exchange Act of 1934.

“Second Tier Subsidiary” has the meaning specified in Section 6.12(a).

“Secured Indebtedness Ratio” means, on any date of determination, the ratio of
(a) Total Secured Indebtedness as of such date, to (b) Gross Asset Value as of
such date.

“Single Purpose Entity” means a Person which is created or existing solely to
own a specific real property asset and which has no Indebtedness other than in
conjunction with the acquisition, operation and maintenance of such real
property asset (including normal and customary trade payables) and which engages
in no business other than the ownership, operation and maintenance of such real
property asset.

“SPC” has the meaning specified in Section 10.06(h).

“Specified Acquisition” has the meaning specified in Section 6.11.

“Stabilized Occupancy” has the meaning specified in the definition of “Gross
Asset Value”.

“Stock” means all shares, options, warrants, interests, participations or other
equivalents (regardless of how designated) of or in a corporation or equivalent
entity, whether voting or nonvoting, including common stock, preferred stock,
perpetual preferred stock or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
SEC under the Exchange Act). Convertible debt shall not constitute Stock unless
and until such debt is converted into the applicable underlying securities.

“Subsequent Approval Request” has the meaning specified in Section 9.11(b).

“Subsidiary” of a Person means (a) a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person and (b) any corporation, partnership, joint venture, limited
liability company or other business entity that is consolidated with such Person
in accordance with GAAP. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrowers.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any

 

36



--------------------------------------------------------------------------------

combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means KeyBank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means a promissory note made by the Borrowers in favor of the
Swing Line Lender evidencing Swing Line Loans made by such Lender, substantially
in the form of Exhibit C-2.

“Swing Line Sublimit” means an amount equal to $100,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving Credit
Commitments.

“Syndication Agents” means Wells Fargo and PNC, in their capacities as
syndication agents under this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means a Base Rate Loan or a Eurodollar Rate Loan made to the
Borrowers by a Term Loan Lender in accordance with its Applicable Percentage
pursuant to Section 2.01(b).

 

37



--------------------------------------------------------------------------------

“Term Loan Borrowing” means a borrowing of Term Loans pursuant to
Section 2.01(b).

“Term Loan Commitment” means, as to each Term Loan Lender, its obligation to
make Term Loans to the Borrowers pursuant to Section 2.01, in the amount set
forth opposite such Term Loan Lender’s name on Schedule 2.01A or in the
Assignment and Assumption pursuant to which such Term Loan Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including as increased under Section 2.17).

“Term Loan Facility” means the Term Loan Commitment and the Term Loans made
pursuant thereto.

“Term Loan Lender” means (a) each Person party hereto as a “Term Loan Lender” on
the Closing Date and (b) any Person that shall have become party hereto as a
“Term Loan Lender” pursuant to an Assignment and Assumption, in each case, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Term Loan Maturity Date” means the Initial Term Loan Maturity Date, as such
date may be extended as provided in Section 2.16, or such earlier date on which
the Term Loans shall become due and payable pursuant to the terms hereof;
provided, however, that, in each case, if such date is not a Business Day, the
Term Loan Maturity Date shall be the immediately preceding Business Day.

“Term Loan Note” means a promissory note made by the Borrowers in favor of a
Term Loan Lender evidencing Term Loans made by such Term Loan Lender,
substantially in the form of Exhibit C-3.

“Threshold Amount” means (a) with respect to Indebtedness that is not Recourse
Indebtedness, $250,000,000 individually or in the aggregate, and (b) with
respect to Indebtedness which is Recourse Indebtedness, $35,000,000 individually
or in the aggregate; provided that solely for purposes of determining the
Threshold Amount, Indebtedness relating to NAPICO Assets shall be calculated as
equal to Borrowing Group’s Share thereof to the extent that such share (x) is an
administrative non-controlling interest, and (y) amounts to less than 5% of the
interest in any such NAPICO Asset.

“Total EBITDA” means, for any period and without double counting, the Borrowing
Group’s Share of EBITDA.

“Total Funded Indebtedness” means, for any period and without double counting,
the sum of the Borrowing Group’s Share of (a) Funded Indebtedness, minus (b) its
share of any debt service reserves or sinking funds with respect to such Funded
Indebtedness.

“Total Interest Expense” means, for any period and without double counting, the
sum of (a) the Borrowing Group’s Share of Interest Expense, minus (b) the
aggregate amount of Interest Reserves (to the extent included as interest).

 

38



--------------------------------------------------------------------------------

“Total Net Operating Income” means, for any period and without double counting,
the Borrowing Group’s Share of Net Operating Income.

“Total Outstandings” means the sum of (a) the Total Revolving Credit
Outstandings plus (b) Total Term Loan Outstandings.

“Total Revolving Credit Outstandings” means the sum of (i) the aggregate
Outstanding Amount of all Revolving Loans, (ii) the aggregate Outstanding Amount
of all Swing Line Loans, and (iii) the aggregate Outstanding Amount of all L/C
Obligations.

“Total Scheduled Amortization” means, for any period of determination and
without double counting any item, the Borrowing Group’s Share of Scheduled
Amortization.

“Total Secured Indebtedness” means, as of any date of determination and without
double counting any item, the aggregate amount of Total Funded Indebtedness that
is secured by a Lien (excluding Indebtedness secured solely by cash in debt
service reserves or sinking funds), plus, any Total Funded Indebtedness
described in the last sentence of the definition of Recourse Indebtedness which
is otherwise not secured by a Lien; provided, however, that the Obligations
shall be excluded from the calculation of Total Secured Indebtedness.

“Total Term Loan Outstandings” means the aggregate Outstanding Amount of all
Term Loans.

“Total Unsecured Indebtedness” means, for any period of determination, the
aggregate amount of the Borrowing Group’s Share of Funded Indebtedness which is
not secured by a Lien (excluding Indebtedness secured solely by cash in debt
service reserves or sinking funds); provided, however, that the Obligations
shall be included in the calculation of Total Unsecured Indebtedness.

“Treasury Rate” means the yield calculated by the Administrative Agent by the
linear interpolation (rounded to the nearest one-thousandth of one percent
(i.e., 0.001%)) of the yields, as reported in Federal Reserve Statistical
Release H.15-Selected Interest Rates under the heading U.S. Government
Securities/Treasury Constant Maturities on the date five (5) Business Days prior
to the date of any prepayment of the Lockedout Term Loans, of U.S. Treasury
constant maturities with maturity dates (one longer and one shorter) most nearly
approximating the last day of the Lockout Period. (In the event Release H.15 is
no longer published, the Administrative Agent shall select a comparable
publication to determine the Treasury Rate.) The Administrative Agent shall
notify the Borrowers of the amount and the basis of determination of the
required Yield Maintenance Premium, and the Administrative Agent’s determination
of the Treasury Rate shall be conclusive absent manifest error. Notwithstanding
the foregoing, if at any time the Treasury Rate determined as provided above is
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Type” means, with respect to a Revolving Loan or a Term Loan, its character as
a Base Rate Loan or a Eurodollar Rate Loan.

“Unencumbered Subsidiary” has the meaning specified in Section 6.12(a).

 

39



--------------------------------------------------------------------------------

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unimproved Land” means, as of any date of determination, a legal parcel of real
property that is vacant and unimproved and which does not constitute Development
Assets.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(3).

“Wells Fargo” means Wells Fargo Bank, N.A. and its successors.

“Wholly-Owned Subsidiary” means a Subsidiary of AIMCO and/or the REIT and/or
AIMCO/Bethesda of which 100% of the Equity Interests is owned directly or
indirectly by (i) Borrowers or (ii) for purposes of the last sentence of
Section 6.12 one or more Guarantors.

“Withholding Agent” means the REIT, any Borrower, any Guarantor and the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yield Maintenance Premium” means, as to any Lockedout Term Loans prepaid prior
to the end of the Lockout Period, an amount determined by the Administrative
Agent equal to the net present value, as of the date of such prepayment, of the
Applicable Rate (determined using the Applicable Rate for Term Loans that are
Eurodollar Rate Loans (assuming the Credit Rating Level in effect as of the date
of such prepayment remains unchanged through and including the last day of the
Lockout Period)) that would have accrued and been payable on the principal
amount of such Lockedout Term Loans so prepaid from the date of such prepayment
through and including the last day of the Lockout Period, determined by
discounting such amount of such interest payments at a rate which, when
compounded monthly, is equivalent to the Treasury Rate when compounded
semi-annually plus 0.50%.

 

40



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, amendments and restatements,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) To the extent that any of the representations and warranties contained in
this Agreement or any other Loan Document is qualified by “Material Adverse
Effect” or any other materiality qualifier, then the qualifier “in all material
respects” contained in Sections 2.16(d), 2.17(a)(v) and 4.02(a) and the
qualifier “in any material respect” contained in Section 8.01(d) shall not apply
solely with respect to any such representations and warranties.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

41



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders, the Administrative Agent and the Borrowers); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrowers shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) Computations. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of a Borrower or any of its Subsidiaries at
“fair value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, (iii) in a manner that excludes the effect of the adoption of
ASU 2016-02 such that capital lease obligations shall specifically exclude
liabilities that were considered operating lease liabilities under GAAP prior to
the adoption of ASU 2016-02 and (iv) with respect to any assets with respect to
which title thereto is held by a third party for the purposes of facilitating a
property exchange under Section 1031 of the Code, such assets shall be deemed
held by the Borrowing Group, and all income and revenues received with respect
to such assets shall constitute income and revenues of the Borrowing Group
derived from such assets.

1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

42



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Revolving Loans and Term Loans.

(a) Revolving Loans. The Existing Revolving Credit Lenders made one or more
advances to the Borrower prior to the Closing Date in accordance with the terms
of the Existing Credit Agreement (each such loan, to the extent outstanding on
the Closing Date, an “Existing Revolving Loan”). Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees
(i) that all Existing Revolving Loans made by it in its capacity as an Existing
Revolving Credit Lender shall be deemed to have been made pursuant hereto, and,
from and after the Closing Date shall be Revolving Loans hereunder and subject
to and governed by the terms and conditions hereof, and (ii) to make Revolving
Loans to the Borrowers from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Credit Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Revolving Credit Lender, plus such Revolving Credit
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Commitment. Within
the limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(a), prepay under Section 2.05, and reborrow under this
Section 2.01(a). Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

(b) Term Loans. Subject to the terms and conditions hereof, on the Closing Date,
each Term Loan Lender severally and not jointly agrees to make a Term Loan to
the Borrower in an amount equal to such Lender’s Term Loan Commitment as of the
Closing Date. Upon the making of the Term Loans on the Closing Date, the Term
Loan Commitments shall be reduced to zero. Any additional Term Loans made as a
result of any increase in the Aggregate Term Loan Commitments pursuant to
Section 2.17 shall be made on the applicable Increase Effective Date and each
Term Loan Lender which elects to increase its Term Loan Commitment pursuant to
Section 2.17 severally and not jointly agrees to make a Term Loan to the
Borrower in an amount equal to (a) with respect to any existing Term Loan
Lender, the amount by which such Term Loan Lender’s Term Loan Commitment was
increased on the applicable Increase Effective Date and (b) with respect to any
additional Term Loan Lender that establishes a Term Loan Commitment pursuant to
Section 2.17, the amount of such additional Term Loan Lender’s Term Loan
Commitment. Any amount of the Term Loans that is repaid may not be reborrowed.
Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

 

43



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrowers’
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than (i)
4:00 p.m., three (3) Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) 4:00 p.m., one
(1) Business Day prior to the requested date of any Borrowing of Base Rate
Loans. Each telephonic notice by the Borrowers pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Revolving/Term Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrowers. Each Borrowing of, conversion to or continuation of,
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Each Revolving/Term Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrowers are requesting a Revolving Borrowing or a Term
Loan Borrowing, a conversion of Revolving Loans or Term Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Revolving Loans or Term Loans to
be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrowers fail to specify a
Type of Revolving Loan or Term Loan in a Revolving/Term Loan Notice or if the
Borrowers fail to give a timely notice requesting a conversion or continuation,
then the applicable Revolving Loans or Term Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrowers request a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Revolving/Term Loan Notice, but fail to specify an Interest Period, they will be
deemed to have specified an Interest Period of one month.

(b) Following receipt of a Revolving/Term Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Revolving Loans or Term Loans, and if no timely notice of a
conversion or continuation is provided by the Borrowers, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in the preceding subsection. In the case of a
Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 4:00 p.m. on the Business Day specified in the
applicable Revolving/Term Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section

 

44



--------------------------------------------------------------------------------

4.01), the Administrative Agent shall promptly (and, with respect to funds
received prior to 4:00 p.m. on the Business Day specified in the applicable
Revolving/Term Loan Notice, on the Business Day specified in the applicable
Revolving/Term Loan Notice), make all funds so received available to the
Borrowers in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrowers on the books of KeyBank with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrowers; provided, however, that if, on the date a
Revolving/Term Loan Notice with respect to a Revolving Borrowing is given by the
Borrowers, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the Borrowers as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, (i) no Revolving Loans may be requested
as, converted to or continued as Eurodollar Rate Loans without the consent of
the Required Revolving Credit Lenders and (ii) no Term Loans may be requested
as, converted to or continued as Eurodollar Rate Loans without the consent of
the Required Term Loan Lenders.

(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrowers and the Lenders
of any change in KeyBank’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Revolving Borrowings and Term Loan Borrowings,
all conversions of Revolving Loans or Term Loans from one Type to the other, and
all continuations of Revolving Loans or Term Loans as the same Type, there shall
not be more than ten Interest Periods in effect at any one time with respect to
Revolving Loans and Term Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrowers or their Subsidiaries,
and to amend Letters of Credit previously issued by it, in accordance with
Section 2.03(b) below, and (2) to honor drawings under the Letters of Credit;
and (B) the Revolving Credit Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrowers or their Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C

 

45



--------------------------------------------------------------------------------

Credit Extension with respect to any Letter of Credit, (x) the Total Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Credit
Lender, plus such Revolving Credit Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Credit Lender’s Revolving Credit Commitment, and (z)
the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrowers for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrowers that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and, accordingly, the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be Letters of Credit hereunder subject to and
governed by the terms and conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if the expiry date of such
requested Letter of Credit would occur more than 12 months after the Revolving
Credit Maturity Date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $500,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or

 

46



--------------------------------------------------------------------------------

(E) a default of any Revolving Credit Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Credit Lender is at such time a
Defaulting Lender hereunder and such Defaulting Lender’s obligations to acquire
a participation in such Letter of Credit cannot be reallocated, or can only be
partially reallocated, among the non-Defaulting Lenders that are Revolving
Credit Lenders in accordance with Section 2.15(a)(iv), unless such L/C Issuer
has entered into arrangements mutually satisfactory to such L/C Issuer,
Administrative Agent and Borrowers to eliminate such L/C Issuer’s risk with
respect to such Revolving Credit Lender (which arrangements may include the
providing of Cash Collateral in relation to the Borrowers’ obligations to pay
any Unreimbursed Amounts in respect of such defaulting Revolving Credit Lender’s
or Defaulting Lender’s participation in such Letter of Credit after giving
effect to any partial reallocation pursuant to Section 2.15(a)(iv)).

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrowers delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrowers.
Such Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 4:00 p.m. at least five (5) Business Days
(or such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to such L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in

 

47



--------------------------------------------------------------------------------

case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to such L/C Issuer:
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as such L/C Issuer may reasonably require.
Additionally, the Borrowers shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrowers and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one (1) Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article IV shall not then be satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrowers (or
the applicable Subsidiary) or enter into the applicable amendment, as the case
may be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer that issued such Letter
of Credit a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrowers and the
Administrative Agent and to any requesting Revolving Credit Lender a true and
complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer that issued such Letter of
Credit shall notify the Borrowers and the Administrative Agent thereof. Not
later than 2:00 p.m. on the date of any payment by an L/C Issuer under a Letter
of Credit (each such date, an “Honor Date”) (or, if the Borrowers were notified
of such drawing on or after the Honor Date, not later than 5:00 p.m. on the
following Business Day), the Borrowers shall reimburse such L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing
(unless the Borrowers elect to reimburse such L/C Issuer through a Revolving
Loan, in which case, the Borrower shall submit a Revolving/Term Loan Notice

 

48



--------------------------------------------------------------------------------

to the Administrative Agent as provided in Section 2.02(a) in an amount equal to
the unreimbursed drawing (the “Unreimbursed Amount”) (without regard to the
minimum and multiples specified in Section 2.02(a)) but subject to the amount of
the unutilized portion of the Aggregate Revolving Credit Commitments and the
other conditions set forth in Section 4.02). If the Borrowers fail to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Credit Lender of the Honor Date, the amount of the
Unreimbursed Amount, and the amount of such Revolving Credit Lender’s Applicable
Percentage thereof and in such event, the Borrowers shall be deemed to have
requested a Revolving Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02(a) for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Revolving/Term Loan Notice). Any
notice given by the Borrowers, an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if promptly
confirmed in writing; provided that the lack of such a prompt confirmation shall
not affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 4:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, which date will not be earlier than the Business Day after
the Honor Date, whereupon, subject to the provisions of Section 2.03(c)(iii),
each Revolving Credit Lender that so makes funds available shall be deemed to
have made a Base Rate Loan to the Borrowers in such amount. The Administrative
Agent shall remit the funds so received to the applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of such L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Credit Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit issued by it, interest in respect of
such Revolving Credit Lender’s Applicable Percentage of such amount shall be
solely for the account of such L/C Issuer.

 

49



--------------------------------------------------------------------------------

(v) Each Revolving Credit Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under Letters
of Credit issued by it, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Borrowers or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrowers of a
Revolving/Term Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit issued by it, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
such L/C Issuer shall be entitled to recover from such Revolving Credit Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the Federal Funds Rate. A certificate of the applicable L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit issued by it and has received from any Revolving Credit Lender such
Revolving Credit Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
such L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrowers or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Credit Lender its
Applicable Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such

 

50



--------------------------------------------------------------------------------

demand to the date such amount is returned by such Revolving Credit Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse each L/C
Issuer for each drawing under each Letter of Credit issued by it and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any
Subsidiary.

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will promptly (but in any event within one (1) Business Day) notify
the applicable L/C Issuer. The Borrowers shall be conclusively deemed to have
waived any such claim against each L/C Issuer and its correspondents unless such
notice is given as aforesaid.

 

51



--------------------------------------------------------------------------------

(f) Role of L/C Issuers. Each Revolving Credit Lender and the Borrowers agree
that, in paying any drawing under a Letter of Credit, the applicable L/C Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable to any Revolving Credit Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Credit
Lenders or the Required Revolving Credit Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrowers hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrowers’
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by such L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit issued by it after the presentation to
it by the beneficiary of a sight draft and certificate(s) strictly complying
with the terms and conditions of such Letter of Credit. In furtherance and not
in limitation of the foregoing, each L/C Issuer may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(g) Intentionally Omitted.

(h) Applicability of ISP. Unless otherwise expressly agreed by an L/C Issuer and
the Borrowers with respect to a Letter of Credit issued by such L/C Issuer
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each standby Letter of Credit.

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each standby Letter of Credit equal to the Applicable Rate for Letters of
Credit, stated as a percentage per annum times the daily amount available to be
drawn under such Letter of Credit; provided,

 

52



--------------------------------------------------------------------------------

however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer that issued such Letter of Credit pursuant to this Section 2.03 shall be
payable, to the Revolving Credit Lenders that are non-Defaulting Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant Section 2.15(a)(iv),
with the balance of such fee, if any, payable to such L/C Issuer for its own
account with respect to the amount of such fee allocable to such L/C Issuer’s
Fronting Exposure arising from that Defaulting Lender, except to the extent such
Fronting Exposure has been Cash Collateralized by a Borrower. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears and (ii) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Credit
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrowers shall pay directly to the applicable L/C Issuer for its own
account a fronting fee (the “Fronting Fee”) with respect to each standby Letter
of Credit issued by such L/C Issuer, in an amount equal to 0.125% per annum,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears, and due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrowers shall pay directly to each L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such Fronting Fee,
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrowers hereby acknowledge that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrowers, and that the Borrowers’ business derives substantial benefits from
the businesses of such Subsidiaries.

 

53



--------------------------------------------------------------------------------

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Revolving
Credit Lenders set forth in this Section 2.04, to make loans (each such loan, a
“Swing Line Loan”) to the Borrowers from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Revolving
Credit Lender acting as Swing Line Lender, may exceed the amount of such
Revolving Credit Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Commitments, and (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations, plus such Revolving Credit Lender’s Applicable Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment, and provided, further, that the
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Credit Lender’s Applicable Percentage times the amount of such
Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrowers’ irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 4:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrowers. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 5:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
5:00 p.m. on the

 

54



--------------------------------------------------------------------------------

borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrowers at its office by crediting the
account of the Borrowers on the books of the Swing Line Lender in immediately
available funds or (ii) wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) the Swing Line
Lender.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Revolving/Term Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than 4.02(c)). The Swing Line Lender
shall furnish the Borrowers with a copy of the applicable Revolving/Term Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Percentage
of the amount specified in such Revolving/Term Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 4:00 p.m. on the
day specified in such Revolving/Term Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrowers in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation. A certificate of the Swing Line Lender submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

55



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrowers or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, (C) any Revolving Credit Lender being a
Defaulting Lender or (D) any other occurrence, event or condition, whether or
not similar to any of the foregoing; provided, however, that each Revolving
Credit Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Credit Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

56



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Prepayments.

(a) The Borrowers may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans (subject, in any event, to
Section 2.05(d) with respect to any prepayment of Term Loans) in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than (A) 3:00 p.m. three (3) Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) 3:00 p.m. on
the date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage (if any) of such prepayment. If
such notice is given by the Borrowers, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided that if such notice indicates that such
prepayment is to be funded with the proceeds of a refinancing of the Loans and
Commitments, such notice may be revoked if such refinancing is not consummated
and such payment amount will not be due and payable. Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Each such prepayment shall be applied to the Loans of the Lenders indicated in
such notices in accordance with their respective Applicable Percentages.

(b) The Borrowers may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 3:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrowers, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If for any reason the Total Revolving Credit Outstandings at any time exceed
the Revolving Credit Commitments then in effect, the Borrowers shall promptly
(and, in any event, no later than the following Business Day) prepay the
Revolving Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless, after the prepayment in full of the Revolving Loans, the
Total Revolving Credit Outstandings exceed the Revolving Credit Commitments then
in effect.

 

57



--------------------------------------------------------------------------------

(d) Prior to the end of the Lockout Period, to the extent any voluntary
prepayment of Term Loans reduces (or further reduces) the Outstanding Amount of
Term Loans to an amount less than the Lockedout Cap such payment (but only to
the extent of such reduction) shall be accompanied by the Yield Maintenance
Premium (it being understood and agreed that in the case of any voluntary
prepayment (or any portion thereof) that does not cause the Outstanding Amount
of Term Loans to be less than the Lockedout Cap, such prepayment (or such
portion thereof) shall not be subject to the Yield Maintenance Premium). At any
time after the Lockout Period, the Borrowers may, upon notice to the
Administrative Agent, from time to time voluntarily prepay Term Loans in whole
or in part without premium or penalty. By way of example, if the Outstanding
Amount of Term Loans is $250,000,000 at the time a voluntary prepayment is made
during the Lockout Period, and such prepayment is in the amount of $150,000,000,
thereby reducing the Outstanding Amount of Term Loans to an amount equal to
$100,000,000, (i) a Yield Maintenance Premium shall be due on $66,666,666 of
such $150,000,000 prepayment, and (ii) any and all further voluntary prepayments
during the Lockout Period would need to be accompanied by the Yield Maintenance
Premium. The Borrowers acknowledge that the Yield Maintenance Premium is a
bargained for consideration and is not a penalty. The Borrowers recognize that
the Term Loan Lenders would incur substantial additional costs and expenses in
the event of a prepayment of the Lockedout Term Loans and that the Yield
Maintenance Premium compensates the Term Loan Lenders for such costs and
expenses (including without limitation, the loss of the Term Loan Lenders’
investment opportunity during the Lockout Period). The Borrowers agree that the
Term Loan Lenders shall not, as a condition to receiving the Yield Maintenance
Premium, be obligated to actually reinvest the amount prepaid in any treasury
obligation or in any other manner whatsoever.

2.06 Termination or Reduction of Revolving Credit Commitments.

The Borrowers may, upon notice to the Administrative Agent, terminate the
Revolving Credit Commitments, or from time to time permanently reduce the
Revolving Credit Commitments; provided that the Revolving Credit Commitments may
not be reduced below $100,000,000 (except in connection with a termination of
the Revolving Credit Commitments and payment in full of the Obligations
thereunder) without the consent of (a) the Administrative Agent and (b) Wells
Fargo (but solely, in the case of this clause (b), for so long as Wells Fargo is
a Revolving Credit Lender hereunder and is a Syndication Agent); and, provided
further, that (i) any such notice shall be received by the Administrative Agent
not later than 3:00 p.m. three (3) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce the Revolving Credit
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Credit Outstandings would exceed the Revolving
Credit Commitments, and (iv) if, after giving effect to any reduction of the
Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Credit Commitments, such Sublimit
shall be automatically reduced by the amount of such excess. The Administrative
Agent will promptly notify the Revolving Credit Lenders of any such notice of
termination or reduction of the

 

58



--------------------------------------------------------------------------------

Revolving Credit Commitments. Any reduction of the Revolving Credit Commitments
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Applicable Percentage. All fees accrued pursuant to
Section 2.09 until the effective date of any termination of the Revolving Credit
Commitments shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) The Borrowers shall repay on the Revolving Credit Maturity Date the
aggregate principal amount of Revolving Loans outstanding on such date.

(b) The Borrowers shall repay to the Swing Line Lender each Swing Line Loan on
the earlier to occur of (i) the date five (5) Business Days after such Swing
Line Loan is made (provided that the foregoing shall not impair the right of the
Borrowers to request a Revolving Loan to be made on or prior to such date to
repay such Swing Line Loan by submitting a Revolving/Term Loan Notice to the
Administrative Agent as provided in Section 2.02(a) (without regard to the
minimum and multiples specified in Section 2.02(a)) and (ii) the Revolving
Credit Maturity Date.

(c) The Borrowers shall repay on the Term Loan Maturity Date the aggregate
principal amount of Term Loans outstanding on such date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (x) in respect of Revolving Loans or Swing Line Loans (other
than principal of any Revolving Loan or Swing Line Loan) payable by the
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Revolving Credit Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws or (y) in respect of Term Loans (other than principal of any
Term Loan) payable by the Borrowers under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Term Loan
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

59



--------------------------------------------------------------------------------

(iii) Upon the request of (x) the Required Revolving Credit Lenders, while any
Event of Default exists, the Borrowers shall pay interest on the principal
amount of all outstanding Obligations in respect of Revolving Loans hereunder
and (y) the Required Term Loan Lenders, while any Event of Default exists, the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations in respect of Term Loans hereunder, in each case at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Intentionally Omitted.

(b) Facility Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender (other than any Revolving Credit Lender
that is a Defaulting Lender) in accordance with its Applicable Percentage a
facility fee (the “Facility Fee”) equal to the applicable “Facility Fee Rate”
set forth in the table below multiplied by the actual daily amount of the
Aggregate Revolving Credit Commitments from the date hereof in the case of each
Revolving Credit Lender that is a party hereto on the Closing Date and from the
effective date specified in the Assignment and Assumption pursuant to which it
became a Revolving Credit Lender in the case of each other Revolving Credit
Lender until the last day of the Availability Period, payable quarterly in
arrears on the last Business Day of each March, June, September and December,
and on the last day of the Availability Period. The Facility Fee payable to the
account of each Revolving Credit Lender shall be calculated daily for each
period for which the Facility Fee is payable during such period at the rate per
annum set forth below:

 

Credit Rating Level

   Facility Fee Rate  

Credit Rating Level 1

     0.125 % 

Credit Rating Level 2

     0.15 % 

Credit Rating Level 3

     0.20 % 

Credit Rating Level 4

     0.25 % 

Credit Rating Level 5

     0.30 % 

 

60



--------------------------------------------------------------------------------

The Facility Fee shall be determined by reference to the Credit Rating Level in
effect from time to time; provided, however, that no change in the “Facility Fee
Rate” resulting from a change in the Credit Rating Level shall be effective
until one Business Day after the date on which the Administrative Agent receives
written notice, pursuant to Section 6.03(e) or addressed to the Administrative
Agent from the applicable Rating Agency, of a change in such Credit Rating Level
or otherwise confirms such change through information made publicly available by
such Rating Agency.

(c) Other Fees.

(i) The Borrowers shall pay to the Joint Lead Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the applicable Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) The parties understand that the Applicable Rate and certain fees set forth
herein may be determined and/or adjusted from time to time based upon certain
financial ratios and/or other information to be provided or certified to the
Lenders by the Borrowers (the “Borrower Information”). If it is subsequently
determined that any such Borrower Information was incorrect (for whatever
reason, including without limitation because of a subsequent restatement of
earnings by a Borrower) at the time it was delivered to the Administrative
Agent, and if the Applicable Rate or applicable fees calculated for any period
were lower than they should have been had the correct information been timely
provided, then, such interest rate and such fees for such period shall be
automatically recalculated using correct Borrower Information. Administrative

 

61



--------------------------------------------------------------------------------

Agent shall promptly notify the Borrowers in writing of any additional interest
and fees due because of such recalculation, and the Borrowers shall pay such
additional interest or fees due to Administrative Agent, for the account of each
Lender, within five (5) Business Days of receipt of such written notice. Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement, and this provision shall not in any way limit any
of Administrative Agent’s, any L/C Issuer’s, or any Lender’s other rights under
this Agreement.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon (provided that, in the event of a conflict
between the accounts or records maintained by the Administrative Agent and those
of any Lender, the accounts or records maintained by the Administrative Agent
shall control absent manifest error on the part of the Administrative Agent).
Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) the
applicable Note(s), which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Revolving Credit
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

(c) All Existing Notes held by Revolving Credit Lenders shall be deemed replaced
as of the date hereof, and each Person party to the Existing Credit Agreement in
possession of an Existing Note shall promptly after the date hereof return such
Existing Note to the Borrowers for cancellation. There shall not be deemed to
have occurred, and there has not otherwise occurred, any payment, satisfaction
or novation of the Indebtedness evidenced by the Existing Credit Agreement and
the Existing Notes, which Indebtedness is instead allocated among the Revolving
Credit Lenders as of the date hereof in accordance with their respective
Applicable Percentages of the Aggregate Revolving

 

62



--------------------------------------------------------------------------------

Credit Commitments, and is evidenced by this Agreement and any Revolving
Note(s), and the Revolving Credit Lenders shall as of the date hereof make such
adjustments to the outstanding Revolving Loans of such Revolving Credit Lenders
so that such outstanding Loans are consistent with their respective Applicable
Percentages of the Aggregate Revolving Credit Commitments.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 3:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
3:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Base Rate Loans. If the Borrowers
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

63



--------------------------------------------------------------------------------

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice by the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Revolving Credit
Lenders hereunder to make Revolving Loans, to fund participations in Letters of
Credit and Swing Line Loans, of the Term Loan Lenders to make Term Loans and of
the Lenders to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Revolving Credit Lender to make any Revolving Loan or
to fund any such participation, of any Term Loan Lender to make any Term Loan or
of any Lender to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation, to
make its Term Loan or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

64



--------------------------------------------------------------------------------

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or any participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including, for the avoidance of doubt, as this
Agreement may be amended from time to time) (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral as provided for in Section 2.14 or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Loan Party party hereto consents to the foregoing and agrees, to the extent
it may effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. If an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit issued by it and such drawing
has resulted in an L/C Borrowing, then upon the request of the Administrative
Agent, Borrowers shall promptly (but in any event within one (1) Business Day)
Cash Collateralize the then Outstanding Amount of all L/C Obligations; provided
that so long as no Event of Default exists, any such Cash Collateral will be
released to the Borrowers upon payment in full of such L/C Borrowing.
Additionally, if, as of the Letter of Credit Expiration Date, any L/C Obligation
for any reason remains outstanding, the Borrowers shall immediately (i) Cash
Collateralize the then Outstanding Amount of all L/C Obligations, or (ii) to the
extent approved by the applicable L/C Issuer (to which an L/C Obligation is
owed) in its sole discretion, cause “back to back” letters of credit with
respect to all outstanding Letters of Credit issued by such L/C Issuer to be
issued. At any time there shall exist a Revolving Credit Lender that is a
Defaulting Lender, within one (1) Business Day following the written request of
the Administrative Agent or any L/C Issuer or the Swing Line Lender (with a copy
to the Administrative Agent), the Borrowers shall Cash Collateralize the L/C
Issuers’ Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to Section 2.15 and any Cash Collateral provided by such
Defaulting Lender).

 

65



--------------------------------------------------------------------------------

(b) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of the L/C Issuers and the Revolving Credit Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked deposit accounts at KeyBank.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.14 or Section 2.05,
2.15 or 8.02(c) in respect of Letters of Credit or Swing Line Loans shall be
applied to the satisfaction of the specific L/C Obligations, Swing Line Loans
and obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce any L/C Issuer’s Fronting Exposure or other obligations shall be released
promptly following, and to the extent of, (i) the elimination or reduction of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi)), or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided that, subject
to Section 2.15 the Person providing Cash Collateral and the applicable L/C
Issuer or Swing Line Lender, as applicable, may agree that Cash Collateral shall
be held to support future anticipated Fronting Exposure or other obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro

 

66



--------------------------------------------------------------------------------

rata basis of any amounts owing by such Defaulting Lender to any L/C Issuer or
the Swing Line Lender hereunder; third, to Cash Collateralize the L/C Issuers’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.14; fourth, as the Borrowers may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuers’ and/or the Swing Line Lender’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit and/or Swing Line Loans issued under this Agreement, in
accordance with Section 2.14; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuers or the Swing Line Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the L/C Issuers or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by any Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Revolving Credit Commitments
and Term Loan Commitments, as applicable, without giving effect to
Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. Such Defaulting Lender (x) shall not be entitled to receive
any Facility Fee pursuant to Section 2.09(b) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall (A) be required to pay to
each of the L/C Issuers and the Swing Line Lender, as applicable, the amount of
such fee allocable to its Fronting Exposure arising from that Defaulting Lender,
except to the extent the Fronting Exposure arising from the Defaulting Lender
has been reallocated pursuant to clause (iv) below or Cash Collateralized by the
Borrowers and (B) not be required to pay the remaining amount of such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
and (y) shall be limited in its right to receive Letter of Credit Fees as
provided in Section 2.03(i).

 

67



--------------------------------------------------------------------------------

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Revolving Credit Lenders that are
non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Outstanding Amount of the Revolving Loans of such non-Defaulting
Lender, plus such non-Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such non-Defaulting Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans to
exceed such non-Defaulting Lender’s Revolving Credit Commitment. Subject to
Section 10.21, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, unless such portion of the Swing Line Loans
can be refinanced by a Revolving Borrowing made only by non-Defaulting Lenders
in accordance with Section 2.04(c)(i), prepay Swing Line Loans in an amount
equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

(b) Defaulting Lender Cure. If the Borrowers and the Administrative Agent (and,
as to any Defaulting Lender that is a Revolving Credit Lender, the Swing Line
Lender and each L/C Issuer) agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.15(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

68



--------------------------------------------------------------------------------

(c) New Swing Line Loans/Letters of Credit. So long as any Revolving Credit
Lender is a Defaulting Lender, (i) the Swing Line Lender shall not be required
to fund any Swing Line Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swing Line Loan and (ii) no L/C
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

2.16 Extension of Initial Term Loan Maturity Date.

The Borrower shall have the right and option to extend the Initial Term Loan
Maturity Date to June 30, 2019, upon satisfaction of solely the following
conditions precedent, which must be satisfied at or prior to the effectiveness
of any extension of the Initial Term Loan Maturity Date:

(a) Extension Request. The Borrower shall deliver written notice of such request
(the “Extension Request”) to the Administrative Agent at least thirty (30) days
prior to (but not more than one hundred twenty (120) days days prior to) the
Initial Term Loan Maturity Date.

(b) Payment of Extension Fee. The Borrower shall pay to the Administrative Agent
for the pro rata accounts of the Term Loan Lenders in accordance with the
outstanding principal amount of their respective Term Loans an extension fee in
an aggregate amount equal to 0.20% of the outstanding principal amount of the
Term Loans on the Initial Term Loan Maturity Date, which fee shall, when paid,
be fully earned and non-refundable under any circumstances.

(c) No Default. On the Initial Term Loan Maturity Date there shall exist no
Default or Event of Default.

(d) Representations and Warranties. The representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects on and as of the Initial Term Loan Maturity Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.16, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01.

2.17 Increase in Commitments.

(a) Increase in Commitments.

(i) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrowers may from time to time, request an increase in the
Aggregate Revolving Credit Commitments and/or the Aggregate Term Loan
Commitments and/or request new Commitments of up to (for all such requests)
$200,000,000 (it being understood and agreed, for the avoidance of doubt, that
the aggregate of all increases in the

 

69



--------------------------------------------------------------------------------

Aggregate Revolving Credit Commitments and/or the Aggregate Term Loan
Commitments and/or new Commitments pursuant to this Section 2.17 shall not
exceed $200,000,000); provided that any such request for an increase shall be in
a minimum amount of $10,000,000. Such notice shall indicate the proposed
Applicable Rate (or other applicable interest rate margins) for such new
Commitments. In the event new Commitments are to be provided, no consent of any
Lender shall be required in connection with the issuance of any such new
Commitments, regardless of whether the Applicable Rate (or other applicable
interest rate margins) for such new Commitments or Loans made pursuant hereto is
less than or greater than that for any other Commitments or Loans hereunder.

(ii) Lender Elections to Increase. In no event shall any Lender be obligated to
provide an additional Commitment.

(iii) Additional Lenders. Increases in the Aggregate Revolving Credit
Commitments and/or the Aggregate Term Loan Commitments and/or new Commitments
may be provided by Lenders or Eligible Assignees. Increases in the Aggregate
Revolving Credit Commitments and/or the Aggregate Term Loan Commitments and/or
new Commitments may be effected pursuant to a Joinder Agreement or amendment to
this Agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(iv) Effective Date and Allocations. If the Aggregate Revolving Credit
Commitments and/or the Aggregate Term Loan Commitments are increased or if new
Commitments are provided in accordance with this Section, (x) the Administrative
Agent, (y) Wells Fargo (but solely, in the case of this clause (y), for so long
as Wells Fargo is a Lender hereunder and is a Syndication Agent) and (z) the
Borrowers shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase or new Commitments under this clause (a).
The Administrative Agent shall promptly notify the Borrowers and the Lenders of
the final allocation of such increase or new Commitments and the Increase
Effective Date. Any such increase or new Commitments may be drawn upon subject
to the satisfaction of the applicable conditions precedent set forth in
Section 4.02.

(v) Conditions to Effectiveness of Increase. As a condition precedent to such
increase or new Commitments under this clause (a), the Borrowers shall deliver
to the Administrative Agent a certificate of the Borrowers dated as of the
Increase Effective Date signed by a Responsible Officer of the Borrowers
(i) certifying and attaching the resolutions adopted by each Borrower approving
or consenting to such increase, and (ii) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, to the
knowledge of Borrowers (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects, on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case, to the knowledge of the Borrowers, they are true and correct in all
material respects as of such earlier date, and except that for purposes of this
Section 2.17, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B)

 

70



--------------------------------------------------------------------------------

no Default exists. In connection with any increase in the Aggregate Revolving
Credit Commitments, the Borrowers shall prepay any Revolving Loans outstanding
on the Increase Effective Date (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Aggregate Revolving Credit Commitments under this Section (which
prepayments will not be on a pro rata basis with respect to the outstanding
Commitments prior to the effectiveness of any such increase). Notwithstanding
any provisions of this Agreement to the contrary, the Borrowers may borrow from
the Lenders providing such increase in the Commitments (on a non pro rata basis
with Lenders not providing such increase) in order to fund such prepayment.

(vi) Amendments. The Administrative Agent and the Borrowers may, without the
consent of any Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrowers, to effect the increase in Commitments
pursuant to this Section 2.17(a), including, without limitation, establishing
pricing, commitment fees and the maturity of any new Commitments and Loans,
incorporation of a new revolving or term loan tranche and amendments in respect
of borrowing and prepayment procedures for any new revolving or term loan
tranche.

(b) Conflicting Provisions. This Section 2.17 shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. All payments by any Borrower hereunder and under any
of the other Loan Documents shall be made free and clear of and without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by a Borrower or a Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

71



--------------------------------------------------------------------------------

(c) Indemnification.

(i) The Borrowers shall indemnify each Recipient, within 10 days after demand
therefor (accompanied by reasonable back-up documentation), for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by such Recipient, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrowers by a Lender
or an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an L/C
Issuer, setting forth in reasonable detail the basis and calculation of such
amounts, shall be conclusive absent manifest error.

(ii) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (x) any Indemnified Taxes attributable to such
Lender (but only to the extent that a Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of Borrowers to do so), (y) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this subsection.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders.

(i) Any Administrative Agent, L/C Issuer or Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrowers (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable Law or reasonably requested by the Borrowers or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Law or reasonably requested by the Borrowers or the Administrative
Agent as will permit such payments to

 

72



--------------------------------------------------------------------------------

be made without withholding or at a reduced rate of withholding. In addition,
any Administrative Agent, L/C Issuer or Lender, if requested by the Borrowers or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not the Administrative Agent or such L/C Issuer or Lender is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of any Borrower or the Administrative Agent), an electronic
copy (or an original if requested by any Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of any Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by any Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) an electronic copy (or an original if requested by any Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank”

 

73



--------------------------------------------------------------------------------

within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) electronic copies (or
originals if requested by any Borrower or the Administrative Agent) of IRS Form
W-8BEN or W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by any Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of any Borrower or the Administrative
Agent), an electronic copy (or an original if requested by any Borrower or the
Administrative Agent) of any other form prescribed by applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Borrowers or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by applicable Law and at such time or times reasonably requested by
the Borrowers or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by any Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Agreement, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans as not qualifying as a “grandfathered obligation” within the
meaning of Section 1.1471-2(b)(2)(i) of the United States Treasury Regulations.

 

74



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this subsection (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund has not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(h) Defined Terms. For purposes of this Section 3.01, the term “Lender” includes
any L/C Issuer and the term “applicable Law” includes FATCA.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate

 

75



--------------------------------------------------------------------------------

Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or, if such Lender may not lawfully continue
to maintain such Eurodollar Rate Loans, immediately (or, so long as no violation
of applicable Law by such Lender would occur as a result thereof, within one
(1) Business Day of the date such Lender may not lawfully continue to maintain
such Eurodollar Rate Loans). Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrowers and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of or conversion to Base
Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer,

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein,

 

76



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender or
other Recipient of making, funding, converting into or continuing or maintaining
any Eurodollar Rate Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender, L/C Issuer or other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrowers will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s or such L/C Issuer’s
capital or on the capital of such Lender’s or such L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof (accompanied by reasonable back-up
documentation).

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or such L/C Issuer’s right to
demand such compensation, provided that the Borrowers shall not be required to
compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

77



--------------------------------------------------------------------------------

(e) Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan;
provided, the Borrowers shall have received at least 10 days’ prior notice (with
a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Eurodollar
Rate Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrowers; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrowers pursuant
to Section 10.13 (other than an assignment by a Defaulting Lender);

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss relating to
the Applicable Rate or anticipated profits). The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such

 

78



--------------------------------------------------------------------------------

Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT AND CREDIT
EXTENSIONS

4.01 Conditions of Effectiveness of this Agreement. The effectiveness of this
Agreement and the obligation of each L/C Issuer and each Lender to make its
initial Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or other electronic image (e.g., “PDF” or “TIF” via
electronic mail) (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party or by
each of the Lenders or solely in the case of clause (v) below, special counsel
to the Loan Parties, as applicable, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:

(i) originally executed counterparts of this Agreement and any amendments or
supplements to the Guaranty, the Pledge Agreements and the Intra-Company Loan
Subordination Agreement;

(ii) an original Revolving Note executed by the Borrowers in favor of each
Revolving Credit Lender requesting a Revolving Note, an original Term Loan Note
executed by the Borrowers in favor of each Term Loan Lender requesting a Term
Loan Note and an original Swing Line Note executed by the Borrowers in favor of
the Swing Line Lender;

 

79



--------------------------------------------------------------------------------

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized as of the date hereof to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing and in good standing in its
jurisdiction of organization;

(v) favorable opinions of each of Skadden, Arps, Slate, Meagher & Flom LLP, DLA
Piper LLP (US), Ballard Spahr LLP, and Ice Miller LLP, special counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to
matters concerning the Loan Parties and the Loan Documents and in form and
substance reasonably satisfactory to the Administrative Agent;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii) a certificate signed by a Responsible Officer of the Borrowers certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

(viii) Intentionally Omitted; and

(ix) a (A) duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Borrowers most recently ended prior to the Closing Date
(which shall, in any event, give pro forma effect to the Specified Acquisition
and the Term Loans made on the Closing Date as if the Specified Acquisition had
been consummated and the Term Loans had been made on the first day of the
applicable test period) and (B) solvency certificate in form and substance
reasonably satisfactory to the Administrative Agent, in each case signed by a
Responsible Officer of the Borrowers.

(b) Any fees required to be paid hereunder on or before the Closing Date shall
have been paid (or will be paid out of proceeds of a Borrowing made hereunder on
the Closing Date).

(c) Unless waived by the Administrative Agent, the Borrowers shall have paid (or
will pay on the Closing Date) all fees, charges and disbursements of counsel to
the Administrative Agent to the extent invoiced at least one (1) Business Day
prior to the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).

 

80



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Revolving/Term Loan Notice
requesting only a conversion of Revolving Loans and/or Term Loans to the other
Type, or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects to the knowledge of the Borrowers
only as of such earlier date, and except that for purposes of this Section 4.02,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Revolving/Term Loan Notice
requesting only a conversion of Revolving Loans or Term Loans to the other Type
or a continuation of Eurodollar Rate Loans) submitted by the Borrowers shall be
deemed to be a representation and warranty to the knowledge of the Borrowers
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.

 

81



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization except to the
extent permitted by Section 6.05 or 7.04, (b) has all requisite corporate or
other organizational power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than any Lien granted
pursuant to the Loan Documents in favor of the Administrative Agent) under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except to the extent that any of
the foregoing referred to in clause (b) and (c) could not reasonably be expected
to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
filings or recordings in respect of the Liens created pursuant to the Loan
Documents and except as may be required, in connection with the disposition of
any Collateral, by laws generally affecting the offering and sale of securities.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

82



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the REIT
as of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) together
with the Form 10-K and Form 10-Q filings of the REIT, show all material
indebtedness and other liabilities, direct or contingent, of the Borrowers and
their Subsidiaries as of the respective dates thereof, including liabilities for
Taxes, material commitments, Contractual Obligations and Indebtedness in
accordance with GAAP or which are required to be disclosed in such financial
statements under SEC rules and regulations.

(b) The unaudited consolidated balance sheet of the Borrowers and their
Subsidiaries dated March 31, 2017, and the related consolidated statements of
income or operations and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Borrowers and their
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated financial projections of the REIT delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, (it being understood that such
projections are subject to uncertainties and contingencies, which may be beyond
the control of the Borrowers and their Subsidiaries and that no assurance is
given by the Borrowers that such projections will be realized).

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrowers, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Borrower or any of their Subsidiaries or against any of their
properties or revenues that (a) questions the validity of this Agreement or any
other Loan Document, any action taken or to be taken pursuant hereto or thereto
or any lien, security title or security interest created or intended to be
created pursuant hereto or thereto, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

5.07 No Default. No member of the Borrowing Group is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. Each member of the Borrowing Group has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
taken as a whole, except for such defects in title as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Loan Parties and their Subsidiaries is subject to no Liens,
other than Liens permitted by Section 7.01.

5.09 Environmental Compliance. The Borrowers and their Subsidiaries have
conducted a review of the effect of existing Environmental Laws and known claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrowers have reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.10 Insurance. The properties of each Borrower and its Subsidiaries are either
(a) insured with financially sound and reputable insurance companies that are
not Affiliates of the Borrowers, in such amounts, or (b) self insured pursuant
to a program reasonably satisfactory to the Administrative Agent (provided, that
the self insurance program maintained in accordance with Section 6.07 shall be
deemed to be reasonably satisfactory to the Administrative Agent), in either
case with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
geographic regions where such Borrower or the applicable Subsidiary operates.

5.11 Taxes. Borrowers and their Subsidiaries have filed all Federal, state and
other material Tax returns and reports required to be filed and have paid all
Federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed Tax
assessment against Borrowers or any of their Subsidiaries that would, if made,
have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any material Tax sharing agreement other than as disclosed
on Schedule 5.11, as such Schedule may be updated from time to time. Borrowers
may update Schedule 5.11 from time to time by providing written notice to
Administrative Agent.

 

84



--------------------------------------------------------------------------------

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrowers, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrowers and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

(b) There are no pending or, to the best knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any material Unfunded Pension Liability; (iii) neither the
Borrowers nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrowers nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrowers nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Borrowers have
no Subsidiaries other than those disclosed in Schedule 5.13, and Schedule 5.13
indicates all Subsidiaries of the Borrowers that, based on May 2017 financial
information, are, as of the Closing Date, projected to be Material Subsidiaries,
and, as of the Closing Date, all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
free and clear of all Liens except as permitted under this Agreement. All of the
outstanding Equity Interests in the Borrowers have been validly issued and are
fully paid and nonassessable.

5.14 Margin Regulations; Investment Company Act; REIT and Tax Status; Stock
Exchange Listing.

(a) Except for the repurchase of the shares of the REIT, no Borrower is engaged
or will engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock, in any case, in violation of Regulation U
of the FRB. Following the application of the proceeds of

 

85



--------------------------------------------------------------------------------

each Borrowing or drawing under each Letter of Credit, not more than 25% of the
value of the assets (either of the Borrowers only or of the Borrowing Group)
subject to the provisions of Section 7.01 or subject to any restriction
contained in any agreement or instrument between the Borrowers, and any Lender
or any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

(b) None of the Borrowers, any Person Controlling the Borrowers, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

(c) Except as disclosed to Administrative Agent, none of the Borrowers nor any
Wholly-Owned Subsidiary (except for AIMCO Assurance Ltd., a Bermuda corporation)
is a “foreign person” within the meaning of Section 1445(f)(3) of the Code.

(d) The REIT currently has REIT Status and has maintained REIT Status on a
continuous basis since its formation. AIMCO is not an association taxable as a
corporation under the Code. The shares of common stock of the REIT are listed on
the NYSE, American Stock Exchange or NASDAQ Stock Exchange.

5.15 Disclosure. Each Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect (which disclosure shall include all matters
disclosed in the REIT’s SEC filings). No report, financial statement,
certificate or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, the Borrowers make no such representation or warranty with
respect to projections, industry or general economic information and other
forward-looking information, except that with respect to projections and other
forward-looking information, the Borrowers represent only that such projections
and other forward-looking information were prepared in good faith based upon
assumptions believed to be reasonable at the time made, it being understood that
no assurance is given that the results forecasted in such projections and other
forward-looking information will in fact be achieved and such projections and
other forward-looking information are subject to significant uncertainties and
contingencies many of which are beyond the control of the Borrowers and their
Subsidiaries.

5.16 Compliance with Laws. Each Borrower and each of its Subsidiaries are in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

86



--------------------------------------------------------------------------------

5.17 Intellectual Property; Licenses, Etc. Each Borrower and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, except as could not reasonably be expected to have a Material
Adverse Effect. To the knowledge of the Borrowers, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrowers or any
Subsidiary infringes upon any rights held by any other Person, except as could
not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Borrowers, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.18 Sanctions Laws and Regulations. No Borrower, Guarantor, Subsidiary of any
Borrowers or Guarantor or any of their respective officers or, to the knowledge
of any Borrower, their respective directors, employees, agents, advisors or
Affiliates (a) is (or will be) a Person: (i) that is, or is owned or controlled
by Persons that are: (x) the subject or target of any Sanctions Laws and
Regulations or (y) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions Laws and Regulations, which
includes, as of the Closing Date, Crimea, Cuba, Iran, North Korea, Sudan and
Syria or (ii) listed in any list related to or otherwise designated under any
Sanctions Laws and Regulations maintained under OFAC (including, those Persons
named on OFAC’s Specially Designated and Blocked Persons list), the U.S.
Department of State or by the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom or under the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (any such Person described
in clauses (i) or (ii), a “Designated Person”) and (b) is not and shall not
engage in any dealings or transactions with a Designated Person in violation of
any Sanctions Laws and Regulations. In addition, each Borrower hereby agrees to
provide to the Lenders any additional information that a Lender deems reasonably
necessary from time to time in order to ensure compliance with any Sanctions
Laws and Regulations or other applicable Laws concerning money laundering and
similar activities. None of the Borrowers, nor any Guarantor or any Subsidiary
or officer of any Borrower or any Guarantor or, to the knowledge of any
Borrower, any director, Affiliate, or employee of any Borrower or any Guarantor
or any agent of any Borrower or any Guarantor acting on behalf of any Borrower
or any Guarantor in connection with this credit facility, has engaged in any
activity or conduct which would violate any applicable anti-bribery,
anti-corruption or anti-money laundering laws or regulations in any applicable
jurisdiction, including without limitation, any Sanctions Laws and Regulations.

5.19 EEA Financial Institutions. None of the Borrowers, any Guarantor, nor their
respective Subsidiaries is an EEA Financial Institution.

 

87



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
(unless Cash Collateralized in accordance with Section 2.14), the Borrowers
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year, a consolidated balance sheet of the REIT (and upon request, AIMCO)
on a consolidated basis as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, including the REIT’s (and upon request,
AIMCO’s) SEC Form 10-K for such period, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of Ernst & Young or another independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year a consolidated balance
sheet of the REIT (and upon request, AIMCO) on a consolidated basis as at the
end of such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of the
REIT’s (and upon request, AIMCO’s) fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by a
Responsible Officer of the REIT (and upon request, AIMCO) as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the REIT (and upon request, AIMCO) in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes; and

(c) as soon as available, but in any event within 90 days after the beginning of
each fiscal year, forecasts prepared by management of the Borrowers for such
fiscal year in form and detail reasonably satisfactory to Administrative Agent.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

88



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. Deliver to the Administrative Agent:

(a) Intentionally Omitted;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrowers;

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the REIT by independent accountants in connection with the accounts or books of
the REIT or any Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the REIT, and copies of all quarterly reports on Form 10-Q and current
reports on Form 8-K which the REIT may file or be required to file with the SEC
under Section 13 or 15(d) of the Securities and Exchange Act, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(e) promptly, and in any event within five (5) Business Days after receipt
thereof by any Borrower, copies of each material notice or other material
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Borrower (except to the extent prohibited by confidentiality obligations
required by the SEC or any comparable agency);

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrowers or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request, all such additional information to be in form
and detail reasonably satisfactory to Administrative Agent; provided that the
Borrowers shall not be required to provide any information (i) in respect of
which disclosure to the Administrative Agent or the Lenders (or their designated
representative) is then prohibited by law or any arms-length agreement with
unaffiliated third parties binding on any Borrower or any of its Subsidiaries or
(ii) is subject to attorney-client privilege or constitutes attorney work
product;

(g) promptly after the occurrence thereof, notice of the failure of the REIT to
maintain REIT Status or of any existing Subsidiary of the REIT to maintain its
status as a qualified REIT subsidiary under the Code, if and to the extent
required by applicable Law, such notice to be in form and detail reasonably
satisfactory to Administrative Agent; and

(h) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), the REIT’s consolidated financial covenant projections
for the current and the succeeding three fiscal quarters, as prepared by the
REIT’s chief financial officer (or other equivalent financial officer) and in a
format and with such detail as Administrative Agent may reasonably require.

 

89



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowers post such documents, or provide a link thereto on the Borrowers’
website on the Internet at the website address listed on Schedule 10.02 (as such
address may be updated from time to time upon at least ten (10) Business Days
prior written notice to the Administrative Agent); or (ii) on which such
documents are posted on the Borrowers’ behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), including the SEC’s EDGAR website; provided that: (i) the
Borrowers shall deliver paper copies of such documents to the Administrative
Agent or any Lender upon its written request to the Borrowers to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender, and (ii) except with respect to
current reports on Form 8-K, the Borrowers shall notify the Administrative Agent
(by telecopier or electronic mail) of the posting of any such documents
(provided that such notices may be provided by commercial third-party websites
by electronic mail at the direction of the Borrowers). Documents required to be
delivered pursuant to Section 6.02(b) may be delivered to the Administrative
Agent by electronic image scan (e.g., “PDF” or “TIF”) transmission. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrowers with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrowers and each Lender hereby acknowledge that (a) the Administrative
Agent and/or the Joint Lead Arrangers will make available to the Lenders and the
L/C Issuers materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrowers or their securities) (each, a “Public Lender”). The Borrowers
hereby agree that (w) all such Borrower Materials (other than SEC Reports) that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the L/C Issuers and the Lenders to treat such
Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrowers or their securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information for purposes of Section 10.07, they shall be subject to
the terms of Section 10.07); (y) all SEC Reports and all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat any Borrower Materials (other
than SEC Reports) that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

90



--------------------------------------------------------------------------------

6.03 Notices. Promptly notify the Administrative Agent (which shall provide such
notice to the Lenders):

(a) of the occurrence of any Default, to the best knowledge of the Borrowers;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrowers or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrowers or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrowers or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the REIT to the extent such change would have an effect on
calculations of financial covenants under this Agreement or the REIT’s Funds
From Operations; and

(e) upon becoming aware of a change in the Credit Rating given by a Rating
Agency or any announcement that any rating is “under review” or that any such
rating has been placed on a watch list or that any similar action has been taken
by a Rating Agency.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrowers setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and propose
to take with respect thereto; provided that the Borrowers shall not be required
to provide any information (i) in respect of which disclosure to the
Administrative Agent or the Lenders (or their designated representative) is then
prohibited by law or any arms-length agreement with unaffiliated third parties
binding on any Borrower or any of its Subsidiaries or (ii) is subject to
attorney-client privilege or constitutes attorney work product. Each notice
pursuant to Section 6.03(a) shall describe with reasonable particularity any and
all provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrowers or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, in each case to the extent the failure to do any of the foregoing
could reasonably be expected to have a Material Adverse Effect.

 

91



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect the legal existence and good standing of (i) the Borrowers
except in a transaction expressly permitted by Section 7.04 and (ii) Loan
Parties (other than the Borrowers) under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 and except with
respect to the Loan Parties (other than the Borrowers) where the failure to so
preserve, renew and maintain would not reasonably be expected to have a Material
Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear, force majeure, casualty
events and transactions not prohibited by this Agreement excepted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities, taken as a whole.

6.07 Maintenance of Insurance. Cause the properties of each Borrower and its
Subsidiaries to either be (a) insured with financially sound and reputable
insurance companies that are not Affiliates of the Borrowers, in such amounts,
or (b) self insured pursuant to a program reasonably satisfactory to the
Administrative Agent (it being understood and agreed that the self insurance
program of the Borrowers and their respective Subsidiaries in effect on the
Closing Date (Borrower hereby representing to the Administrative Agent and the
Lenders that a true, correct and complete copy of such self insurance program
has been provided to the Administrative Agent) is reasonably satisfactory to the
Administrative Agent) which Administrative Agent may review not more frequently
than once annually, in either case with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in geographic regions where such Borrower or the applicable
Subsidiary operates. The Borrowers shall provide the Administrative Agent with
prior written notice of not less than 30 days (or such other period as is agreed
to in writing by the Administrative Agent in its sole discretion) of a material
termination, material reduction, material lapse or material cancellation in the
aggregate insurance coverage of the Borrowing Group.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (i) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate

 

92



--------------------------------------------------------------------------------

proceedings diligently conducted; or (ii) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect. The Borrowers
shall maintain policies and procedures designed to promote and achieve
compliance by the Borrowers and their respective Subsidiaries with Sanctions
Laws and Regulations.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which correct entries in conformity with GAAP consistently applied shall be made
of financial transactions and matters involving the assets and business of the
Borrowers and its Subsidiaries, as the case may be; and (b) maintain such books
of record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrowers and
their Subsidiaries, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and key employees, all at the reasonable expense of
the Borrowers and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance (no less than
forty-eight (48) hours’) notice to the Borrowers; provided, however, that when
an Event of Default exists the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice including engage in discussions relating to the
Borrowers’ affairs, finances and accounts with the Borrowers’ directors and
independent public accountants (provided that the Borrowers shall be given prior
notice of, and permitted to participate in, such discussion with accountants).
Notwithstanding anything to the contrary in this Section 6.10, none of the
Borrowers or any of their Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any document,
information or other matter that (i) in respect of which disclosure to the
Administrative Agent or the Lenders (or their designated representative) is then
prohibited by law or any arms-length agreement with unaffiliated third parties
binding on any Borrower or any of its Subsidiaries or (ii) is subject to
attorney-client privilege or constitutes attorney work product.

6.11 Use of Proceeds. The proceeds of Revolving Loans and any additional Term
Loans made pursuant to Section 2.17 will be available to the Borrowers to fund
working capital and other corporate purposes, including acquisitions,
development and redevelopment of properties, Restricted Payments permitted
pursuant to Section 7.06, and the refinancing of existing and future
Indebtedness, all in accordance with this Agreement. Proceeds of Term Loans made
on the Closing Date shall be used, directly or indirectly, by the Borrowers
solely for the purposes of financing the acquisition costs of buying out its 47%
joint venture partner in the Palazzo Portfolio, consisting of three multifamily
assets known as Palazzo East, Palazzo West and Villas of Park La Brea located in
Los Angeles, California (the “Specified Acquisition”), and for the payment of
fees and expenses related to this Agreement and the other Loan Documents, or
consummation of the Specified Acquisition.

 

93



--------------------------------------------------------------------------------

6.12 Additional Guarantors.

(a) Notify the Administrative Agent of any domestic Wholly-Owned Subsidiary of
the Borrowers that directly (x) owns in fee simple or ground leases any real
property assets that are not encumbered by a Lien (each, an “Unencumbered
Subsidiary”) or (y) owns assets that are projected to generate an amount of Net
Operating Income (without giving effect to Net Operating Income of any
Subsidiary owned by such Wholly-Owned Subsidiary) equal to or greater than 2% of
the Net Operating Income of AIMCO for the next calendar quarter (each, a
“Material Subsidiary”; each Unencumbered Subsidiary and each Material Subsidiary
herein referred to as a “Bottom Tier Subsidiary”), and, subject to the remainder
of this Section 6.12(a), promptly thereafter (and in any event within 60 days
(or such longer period as is agreed to in writing by the Administrative Agent in
its sole discretion)), cause such Person (other than another Borrower) to (i)
become a Guarantor by executing and delivering to the Administrative Agent a
counterpart of the Guaranty or such other document as the Administrative Agent
shall deem appropriate for such purpose and (ii) deliver to the Administrative
Agent the documents referred to in clauses (iii) and (iv) of Section 4.01(a)
and, if required by the Administrative Agent, favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(i) of this Section 6.12(a)), all in form, content and scope reasonably
satisfactory to the Administrative Agent. If a Bottom Tier Subsidiary is
prohibited from providing a Guaranty by Contractual Obligation, Organization
Documents or applicable Law, then no Guaranty from such Subsidiary shall be
required, and, subject to the remainder of this Section 6.12(a), the Borrowers
shall cause each domestic Wholly-Owned Subsidiary which is not then a Guarantor
and which owns an Equity Interest in the Bottom Tier Subsidiary (each, a “Second
Tier Subsidiary”) to instead execute and deliver the Guaranty. If a Second Tier
Subsidiary is prohibited from providing a Guaranty by Contractual Obligation,
Organization Documents or applicable Law, then no Guaranty from such Subsidiary
shall be required, and, subject to the remainder of this Section 6.12(a) the
Borrowers shall cause each domestic Wholly-Owned Subsidiary which is not then a
Guarantor and which owns an Equity Interest in the Second Tier Subsidiary to
instead execute and deliver the Guaranty (to the extent such guaranty is not
prohibited by Contractual Obligation, Organization Documents or applicable Law).
If a Bottom Tier Subsidiary is a Wholly-Owned Subsidiary of one or more existing
Guarantors, and there is no intervening debt obligation between such Subsidiary
and such Guarantor(s), then no Guaranty from such Bottom Tier Subsidiary shall
be required.

(b) With respect to any Wholly-Owned Subsidiary that becomes a Guarantor
pursuant to Section 6.12(a) (other than any Unencumbered Subsidiary unless and
until it qualifies as a Material Subsidiary) and promptly after such
Wholly-Owned Subsidiary becomes a Guarantor (or, in the case of any Unencumbered
Subsidiary which was not a Material Subsidiary at the time it became a
Guarantor, promptly after such Unencumbered Subsidiary qualifies as a Material
Subsidiary), and in any event within 20 days thereof (or such longer period as
is agreed to in writing by the Administrative Agent in its sole discretion), the
Borrowers shall cause the Stock or other Equity Interest in such Wholly-Owned
Subsidiary that becomes a Guarantor to be pledged to the Administrative Agent
for the benefit of the Lenders as Collateral under this Agreement and each
Pledge

 

94



--------------------------------------------------------------------------------

Agreement (to the extent not prohibited by Contractual Obligation or
Organization Documents). Borrowers or any applicable Subsidiary (to the extent
not prohibited by Contractual Obligation or Organization Documents) shall
execute and/or deliver to the Administrative Agent (i) such amendments or
joinders to the Pledge Agreements (or if such Person has not previously executed
a Pledge Agreement, then a new Pledge Agreement) as the Administrative Agent
deems reasonably necessary or desirable to grant to the Administrative Agent for
the benefit of the Lenders a perfected first priority security interest in the
Stock or other Equity Interest of such new Guarantor in accordance with the
Pledge Agreements and deliver to the Administrative Agent the certificates
representing such Stock or Equity Interest (to the extent certificated),
together with undated stock powers or other appropriate instruments of transfer
requested by the Administrative Agent, in blank, executed and delivered by a
duly authorized officer and (ii) the documents referred to in clauses (iii) and
(iv) of Section 4.01(a) and, if required by Administrative Agent, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i) of this Section 6.12(b)).

6.13 Intra-Company Debt. Intra-Company Debt (excluding a de minimis amount
thereof not to exceed $250,000) owed by the Borrowers or any Guarantor shall at
all times be subordinated in right of payment to the payment in full of the
Obligations in accordance with the terms of the Intra-Company Loan Subordination
Agreement.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
(unless Cash Collateralized in accordance with Section 2.14), each Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (and other than Liens in favor of Borrower or Guarantor and
Liens securing Indebtedness permitted under Section 7.11(i)); provided that in
no event may the Negative Pledge Assets be subject to any such Liens (other than
inchoate Liens of the type described in clause (c)):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof;

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

95



--------------------------------------------------------------------------------

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto in accordance with GAAP are maintained on the
books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property in the ordinary conduct of the business of the
applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(i) statutory, contractual or common law landlords’ Liens under leases to which
any Borrower or any Subsidiary thereof is a party;

(j) Liens securing reimbursement obligations with respect to letters of credit
and banker’s acceptances which encumber only documents and other property
relating to such letters of credit and the products and proceeds thereof;

(k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Federal
Reserve Board, and (ii) such deposit account is not intended by the depositor to
provide collateral to the depository institution as security for Indebtedness
for borrowed money;

(l) Liens securing Indebtedness permitted under Section 7.03(d), (e), (g), (h),
(i), (j) or (o) or Section 7.11(i); provided, that in the case of any Liens
securing Indebtedness permitted under Section 7.03(o), such Liens relate and
attach only to the insurance policies or the proceeds thereof, or deposits made
as security for the obligations thereunder, to the extent of any unpaid premium;

(m) Liens supporting purchase options or obligations and Guarantees not
prohibited by this Agreement;

 

96



--------------------------------------------------------------------------------

(n) Liens on property of a Person which becomes a Subsidiary of any Borrower or
any Subsidiary thereof after the date hereof and Liens existing on property at
the time of acquisition thereof (and any refinancing or replacement of any such
Liens); provided that (i) such Liens existed at the time such Person becomes a
Subsidiary of any Borrower or any Subsidiary thereof or at the time such
property was acquired and were not incurred or otherwise created in anticipation
thereof, and (ii) any such Lien is not expanded to cover any other property of
such Person after the time such Person becomes a Subsidiary of any Borrower or
any Subsidiary thereof;

(o) licenses, sublicenses, leases or subleases granted to other Persons in the
ordinary course of business not materially interfering with the conduct of the
business of the Loan Parties, taken as a whole;

(p) Intentionally Omitted;

(q) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into by any Borrower or any Subsidiary thereof; and

(r) Liens arising from sale-leaseback transactions.

7.02 Investments. Make any Investments, except:

(a) Investments held by any Borrower or any of its Subsidiaries in the form of
Cash, Cash Equivalents or short-term marketable securities;

(b) Investments of the Borrowers in any Subsidiary or any other Borrower,
Investments of any Subsidiary in the Borrowers or in another Subsidiary and
Investments in any Person that, as a result of or in connection with such
Investment, becomes or will become a Subsidiary of a Borrower;

(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or received in
respect of delinquent accounts or in connection with the bankruptcy or
reorganization of account debtors or other obligors or in settlements of
disputes with obligors, in each case to the extent reasonably necessary in order
to prevent or limit loss;

(d) Guarantees permitted by Section 7.03;

(e) Investments in Non-Core Assets;

(f) Investments in Development Assets;

(g) Investments in Non-Controlled Entities;

(h) Investments existing on the date hereof;

 

97



--------------------------------------------------------------------------------

(i) Investments consisting of advances to officers, directors and employees of
the Borrowers and their Subsidiaries for travel, entertainment, relocation and
similar ordinary business purposes;

(j) Investments permitted by Section 7.04;

(k) Investments in Intra-Company Debt;

(l) Investments in respect of Swap Contracts permitted under Section 7.03(d);

(m) Investments in the ordinary course of the Borrowers and their Subsidiaries’
business not otherwise permitted under this Section 7.02, in an aggregate amount
at any time outstanding not to exceed $10,000,000 (it being understood that
Investments in real estate secured mortgages shall not be considered “in the
ordinary course” of the Borrowers and their Subsidiaries’ business);

(n) Investments in multi-family apartment projects (including those with de
minimis commercial aspects) in fee simple or leasehold interests therein or
partnership, joint venture interests or other Investments (including capital
contributions or partner loans) in Persons that directly or indirectly own
interests in multi-family apartment projects (including those with de minimis
commercial aspects) and other real property acquired in connection with any such
Investment that the Borrowers or the applicable Subsidiary intend to Dispose of
as soon as commercially reasonable;

(o) Investments (including debt obligations and Equity Interests) received upon
the foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment or in connection with the
bankruptcy, reorganization or other restructuring of any obligor under
Investments held by any Borrower or any Subsidiary of the Borrowers; and

(p) promissory notes and other noncash consideration received in connection with
the sale of a Subsidiary or from the sale of assets in a transaction not
prohibited hereunder.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) (i) Indebtedness outstanding on the date hereof and listed on Schedule
7.03(b)(i) and any refinancings, refundings, renewals or extensions thereof, and
(ii) all cross-collateralized and cross-defaulted Indebtedness outstanding on
the date hereof and listed on Schedule 7.03(b)(ii) and any refinancings,
refundings, renewals or extension thereof;

(c) Guarantees by any Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrowers or any Subsidiary;

 

98



--------------------------------------------------------------------------------

(d) obligations (contingent or otherwise) of the Borrowers or any of their
Subsidiaries existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”; and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(e) Indebtedness in respect of capital leases and purchase money obligations for
fixed or capital assets;

(f) Intra-Company Debt;

(g) Recourse Indebtedness of the Borrowers, the Guarantors and their
Subsidiaries (whether secured or unsecured) so long as the Borrowing Group’s
Share (excluding the Commitments and the Total Outstandings) does not exceed the
limitation set forth in Section 7.11(h);

(h) secured Indebtedness of the Borrowers, the Guarantors and their Subsidiaries
which is not Recourse Indebtedness of the Borrowers, the Guarantors or any of
their Subsidiaries;

(i) Indebtedness of the Borrowers and their Subsidiaries consisting of
“exceptions to nonrecourse” guaranties of non-recourse Indebtedness otherwise
permitted under this Section 7.03 or of other Indebtedness permitted under this
Section 7.03; provided, that, “exceptions to non-recourse” shall include the
types of additional exceptions customarily required by Federal National Mortgage
Association or Federal Home Loan Mortgage Corporation from time to time in their
standard form loan documentation and customary contingent environmental
indemnities required in connection with Non-Recourse Indebtedness permitted
hereunder;

(j) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and similar obligations and trade-related letters of credit, in
each case, provided in the ordinary course of business, and any extension,
renewal or refinancing thereof to the extent not provided to secure the
repayment of other Indebtedness;

(k) Indebtedness under bonds supporting utility deposits or insurance or other
comparable security deposits or property taxes, in each case incurred in the
ordinary course of business;

(l) Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds;

(m) Intentionally Omitted;

 

99



--------------------------------------------------------------------------------

(n) customary title company indemnities required in connection with Non-Recourse
Indebtedness permitted hereunder, Dispositions and acquisitions of property not
prohibited hereunder;

(o) Indebtedness consisting of the financing of insurance premiums or otherwise
arising in connection with insurance arrangements of the Borrowers or any of
their Subsidiaries in the ordinary course of business; and

(p) endorsements for collection or deposit in the ordinary course of business.

7.04 Fundamental Changes. Merge or consolidate with or into another Person,
except that, so long as no Default exists or would result therefrom:

(a) any Subsidiary may merge or consolidate with (i) any Borrower, provided that
such Borrower shall be the continuing or surviving Person, (ii) any one or more
other Subsidiaries, provided that in the event one or more of such Subsidiaries
is (x) a Guarantor, the continuing or surviving Person shall be a Guarantor or
shall become a Guarantor simultaneously with such merger or consolidation or
(y) a “Pledgor” under a Pledge Agreement, the continuing or surviving Person
shall be such Pledgor or shall become a Pledgor promptly after such merger or
consolidation (and in any event within 20 days or such longer period as is
agreed to in writing by the Administrative Agent in its sole discretion), or
(iii) any Borrower may merge or consolidate with another Borrower;

(b) Subsidiaries of the Borrowers may engage in reverse mergers or internal
reorganizations whereby a Subsidiary or Subsidiaries merge into or with one or
more Subsidiaries of the Borrowers or any Guarantor or any combination thereof;
provided that in the event one or more of such Subsidiaries is (x) a Guarantor,
the continuing or surviving Person shall be a Guarantor or shall become a
Guarantor simultaneously with such merger or reorganization or (y) a “Pledgor”
under a Pledge Agreement, the continuing or surviving Person shall be such
Pledgor or shall become a Pledgor promptly after such merger or reorganization
(and in any event within 20 days or such longer period as is agreed to in
writing by the Administrative Agent in its sole discretion); and

(c) any Borrower or any Subsidiary of any Borrower may merge, or consolidate
with another Person; provided that each of the following conditions are
satisfied: (A) in the event one or more of such Subsidiaries (x) is a Guarantor,
the continuing or surviving Person shall be a Guarantor, unless such Guarantor
is released, in accordance with the terms of the Loan Documents, from its
obligations under the Guaranty in connection with a sale of such Guarantor or
(y) is a “Pledgor” under a Pledge Agreement, the continuing or surviving Person
shall be a Pledgor or shall become a Pledgor promptly after such merger or
consolidation (and in any event within 20 days), unless the Liens granted by it
under such Pledge Agreement are released, in accordance with the terms of the
Loan Documents, in connection with a sale of such Pledgor; (B) Borrowers certify
to Administrative Agent that (1) if a Borrower is a party to such merger or
consolidation, such Borrower will be the surviving Person of such merger; (2) to

 

100



--------------------------------------------------------------------------------

the best knowledge of the Borrowers, prior to the consummation of the
transaction, the transaction will not cause the Borrowers to be in breach of the
representations and warranties of this Agreement and the other Loan Documents;
and (3) the transaction will not cause the Borrowers to be in breach of the
covenants of this Agreement and the other Loan Documents, including financial
covenants, after the consummation thereof; and (C) the Borrowers provide the
Administrative Agent with a pro forma Compliance Certificate that demonstrates
that after the consummation of the proposed transaction the Borrowers will be in
compliance with the financial covenants in this Agreement.

7.05 Intentionally Omitted.

7.06 Restricted Payments. Declare or make any Restricted Payment, except that:

(a) each Subsidiary may make Restricted Payments to the Borrowers, the
Guarantors or any Subsidiary of the Borrowers and any other Person that owns an
Equity Interest in such Subsidiary, ratably, in the case of such other Persons
that are not Borrowers or Subsidiaries, according to their respective holdings
of the type of Equity Interest in respect of which such Restricted Payment is
being made; and each Borrower may make Restricted Payments to any other Borrower
or any Subsidiary that owns an Equity Interest in such Borrower;

(b) the Borrowers and each Subsidiary may declare and make dividend payments or
other distributions to the extent paid or payable solely in the common stock or
other common Equity Interests of such Person; provided that the limitations set
forth in this clause (b) shall not prohibit the making of cash payments in
connection with any dividend or other distribution paid or payable in common
stock or other common Equity Interests of such Person so long as such cash
payment is not otherwise prohibited by the terms of the Loan Documents;

(c) the Borrowers and each Subsidiary may purchase, redeem or otherwise acquire
any Equity Interests of the Borrowers or any Subsidiary; provided, that, at the
time or as a result thereof there shall exist no Default or Event of Default.
Notwithstanding the foregoing, in no event may the Commitment be used to fund
the purchase, redemption or other acquisition of REIT common stock, except to
the limited extent that if Net Disposition Proceeds which otherwise would be
permitted to be used to purchase, redeem or otherwise acquire such common stock
and are designated to be so used but for an interim period are instead used to
pay down the Revolving Loans, then an equal amount of the Commitment may be
borrowed (in accordance with this Agreement) to purchase, redeem or otherwise
acquire such common stock for a period ending 60 days after such repayment; and

(d) the Borrowers and each Subsidiary may declare or make dividends and
distributions (excluding those dividends and distributions otherwise permitted
under this Section 7.06) in an aggregate amount that do not exceed the greater
of (i) during any four consecutive fiscal quarter period for which financials
are available, 95% of Funds From Operations for such four consecutive fiscal
quarter period, and (ii) with respect to any tax year of the REIT, such amount
as may be necessary for the REIT to maintain

 

101



--------------------------------------------------------------------------------

REIT Status for such tax year; provided that, notwithstanding the foregoing, the
Borrowers may also make Restricted Payments (so long as no Default exists or
would arise as a result of such Restricted Payment) in an amount equal to the
amount that would need to be distributed to all of the Borrowers’ partners or
shareholders in order for the REIT to make the minimum distributions required to
be distributed to its shareholders under the Code (A) to avoid the payment of
taxes imposed under Code Section 857(b)(1) and 4981 of the Code, and (B) to
avoid the payment of taxes imposed under Section 857(b)(3) of the Code.

Nothing in Sections 7.06(a), (b) (c) or (d) shall prohibit (A) any Borrower or
any Subsidiary of any Borrower from making tender offers for or otherwise
acquiring for value any Equity Interests, now or hereafter outstanding, of any
Borrower or any Subsidiary of any Borrower which were not issued by such
acquiring Borrower or Subsidiary or (B) any Restricted Payment by any Person
pursuant to such Person’s Organization Documents, including any Restricted
Payment funded with proceeds from Dispositions of assets.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrowers
and their Subsidiaries on the date hereof or any business substantially related
or incidental or ancillary thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrowers, whether or not in the ordinary course of
business, other than (a) any transaction not otherwise prohibited by this
Agreement, (b) transactions on fair and reasonable terms substantially as
favorable to the Borrowers or such Subsidiary as would be obtainable by the
Borrowers or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, (c) transactions between or
among Borrowers and their respective Subsidiaries, (d) employment, compensation
and indemnification arrangements with officers and directors (or managers or
similar governing officers) of Borrowers and their respective Subsidiaries,
(e) fees payable in connection with directors’ fees and services rendered to the
board of directors (or similar governing body) of the Borrowers and their
respective Subsidiaries and (f) loans and advances to officers and directors (or
managers or similar governing officers) of Borrowers and their respective
Subsidiaries.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability of any
Wholly-Owned Subsidiary to make Restricted Payments to the Borrowers or any
Guarantor or to otherwise transfer property to the Borrowers or any Guarantor,
except for (A) any restrictions existing under or pursuant to any Indebtedness
permitted under Section 7.03 or any Liens permitted under Section 7.01, (B)
customary provisions in leases, subleases, licenses and other contracts
restricting the assignment thereof, (C) any restriction existing by reason of
applicable Law, (D) restrictions in or contemplated by any Borrower’s, any
Subsidiary’s or any Non-Controlled Entities’ Organization Documents, or
(E) restrictions in contracts for sales, management, development or Dispositions
of property not prohibited hereby; provided, that, such restrictions relate only
to the property being sold, managed, developed or Disposed of.

 

102



--------------------------------------------------------------------------------

7.10 Use of Proceeds; Etc. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately:

(a) to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose, in
each case, in violation of Regulation U of the FRB; provided, that the Borrowers
may use the proceeds of Credit Extensions to repurchase the shares of the REIT;
or

(b) to lend, contribute or otherwise make available such proceeds to any
Guarantor, Subsidiary, Affiliate or other Person (i) in furtherance of an offer,
payment, promise to pay or authorization of payment or giving of money or
anything else of value to any Person in violation of applicable Sanctions Laws
and Regulations, (ii) in any other manner that would result in a violation of
applicable Sanctions Laws and Regulations by any party to this Agreement, or
(iii) in any manner that would cause the Borrowers, the Guarantors or any of
their respective Subsidiaries to violate the United States Foreign Corrupt
Practices Act.

Furthermore, none of the funds or assets of the Borrowers or Guarantors that are
used to pay any amount due pursuant to this Agreement shall constitute funds
obtained from transactions with Designated Persons or countries which are
themselves the subject of territorial sanctions under applicable Sanctions Laws
and Regulations, in each case in violation of Sanctions Laws and Regulations.

7.11 Financial Covenants.

(a) Permit the Fixed Charge Coverage Ratio to be less than 1.40:1.00;

(b) Intentionally Omitted;

(c) Permit the Secured Indebtedness Ratio to exceed 0.55:1.00;

(d) Permit the Leverage Ratio to exceed 0.60:1.00; provided, however, that for
purposes of calculating the Leverage Ratio pursuant to this Section 7.11(d), the
REIT or the Borrowers may elect for any one (1) period (but only one (1) period
during the term of this Agreement) of up to two (2) consecutive fiscal quarters
during which the Leverage Ratio may exceed 0.60:1.00 but may not exceed
0.65:1.00;

(e) Permit Adjusted Tangible Net Worth to be less than the sum of (x) 75% of
Adjusted Tangible Net Worth as of the Closing Date, plus (y) 75% of the net
issuance proceeds of all issuances to Persons other than the Borrowers or
Subsidiaries of Stock or Partnership Units from and after the Closing Date;

(f) Permit the aggregate principal amount of the Borrowing Group’s Share of all
cross-collateralized or cross-defaulted Indebtedness to exceed 15% of Total
Funded Indebtedness;

(g) Intentionally Omitted;

 

103



--------------------------------------------------------------------------------

(h) Permit the aggregate outstanding principal amount of the Borrowing Group’s
Share of Aggregate Recourse Indebtedness, exclusive of the Commitments and the
Total Outstandings, to exceed the greater of (i) 5% of Total Funded Indebtedness
and (ii) $225,000,000;

(i) Permit the aggregate outstanding principal amount (including paid-in-kind or
other non-current cash pay interest which is added to principal) of Mezzanine
Indebtedness to exceed $20,000,000 at any time. The Mezzanine Indebtedness
existing as of the Closing Date is set forth on Schedule 7.11(i) hereto; or

(j) Permit Total Unsecured Indebtedness to exceed an amount equal to the amount
obtained by dividing (x) Free Cash Flow by (y) a constant of 17.53% (based on a
7-year amortization and a 6% interest rate).

The financial covenants set forth in this Section 7.11 shall be measured as of
the last day of each fiscal quarter.

7.12 Special Covenants Relating to the REIT. In the case of the REIT:

(a) Make any disposition of or encumber, pledge or hypothecate, whether directly
or indirectly, all or any portion of its direct or indirect Equity Interest in
AIMCO at any time or any rights to distributions or dividends from AIMCO other
than (x) to AIMCO or a Wholly-Owned Subsidiary, and (y) any pledges of Equity
Interests in connection with this Agreement;

(b) At any time and for any reason, fail to own, either directly or through one
or more Wholly-Owned Subsidiaries of the REIT, more than 50% of the aggregate
outstanding partnership interests in AIMCO;

(c) Fail for any reason whatsoever, whether voluntarily or involuntarily, either
directly or through one or more Wholly-Owned Subsidiaries of the REIT, to be the
sole general partner of AIMCO at any time;

(d) Cease to have its common Stock listed on any of the NYSE, the American Stock
Exchange, or the NASDAQ Stock Exchange; or

(e) Cease to have REIT Status or fail to comply with the requirements of the
Code relating to qualified REIT subsidiaries in respect of its ownership of any
Subsidiary that is intended to be a qualified REIT subsidiary of the REIT to the
extent required under the Code and applicable Law.

7.13 Taxation of AIMCO. In the case of AIMCO, become an association taxable as a
corporation or cease to be taxed as a partnership under the Code.

 

104



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. The Borrowers or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. The Borrowers fail to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02 (other than
6.02(c),(d), or (f)), 6.03, 6.05, 6.11 or 6.12 or Article VII, or any Guarantor
fails to perform or observe any term, covenant or agreement contained the
Guaranty; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other term,
covenant or agreement (other than any term, covenant or agreement specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days (or such other
period as may be specified in the applicable Loan Document) after the earlier of
(i) the date upon which a Responsible Officer knew or received written notice of
such failure or (ii) the date upon which written notice thereof is given to the
Borrowers by the Administrative Agent or any Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrowers or any
other Loan Party herein, in any other Loan Document, or in any document or
certificate delivered by or on behalf of a Loan Party in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or

(e) Cross-Default. (i) The Borrowers or any Subsidiary (A) fail, after any
applicable cure period, to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the applicable Threshold Amount, or (B) fail,
after any applicable cure period, to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity which offer is not complied with within applicable
periods, or such

 

105



--------------------------------------------------------------------------------

Guarantee to become payable or cash collateral in respect thereof to be
demanded; provided, that, any failure, occurrence of an event, or non-compliance
referred to in clause (A) or (B) shall only be deemed to have occurred, with
respect to any Indebtedness or Guarantee that is secured by real property and
which is characterized as “nonrecourse” after Borrower has received 30 days’
written notice thereof from the applicable lender; or (ii) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrowers or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrowers or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrowers or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof which
individually generates more than 2% of AIMCO’s Net Operating Income or any
Subsidiaries which collectively in the aggregate generate more than 5% of
AIMCO’s Net Operating Income (in each case for the prior four quarter period),
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
which individually generates more than 2% of AIMCO’s Net Operating Income or any
Subsidiaries thereof which collectively in the aggregate generate more than 5%
of AIMCO’s Net Operating Income (in each case for the prior four quarter
period), becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party (i) a final judgment or
order for the payment of money in an aggregate amount exceeding $35,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not have a reasonable basis to dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

106



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrowers under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $35,000,000,
or (ii) the Borrowers or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $35,000,000; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or as a result of satisfaction in full of all
the Obligations, ceases to be in full force and effect (other than in accordance
with its terms); or any Loan Party or Affiliate thereof contests in any manner
the validity or enforceability of any provision of any Loan Document; or any
Loan Party denies that it has any liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or under applicable
Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, or any Event of Default of the type described in Section 8.01(f),
the obligation of each Lender to make Loans and any obligation of the L/C
Issuers to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrowers to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

107



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuers (including fees, charges and disbursements of
counsel to the respective Lenders and the L/C Issuers (including fees and time
charges for attorneys who may be employees of any Lender or L/C Issuer) and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations to Cash Collateralize L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Administrative Agent, Lenders and the L/C Issuers in
proportion to the respective amounts described in this clause Fourth held by
them; and

Last, the balance, if any, after all of the Obligations have been paid in cash
in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuers hereby
irrevocably appoints KeyBank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article (other than Sections 9.06 and 9.10) are solely for
the benefit of the Administrative Agent, the Lenders

 

108



--------------------------------------------------------------------------------

and the L/C Issuers, and neither the Borrowers nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions. The
obligations of the Administrative Agent hereunder are primarily administrative
in nature, and nothing contained in this Agreement or any of the other Loan
Documents shall be construed to constitute the Administrative Agent as a trustee
for any Lender or to create an agency or fiduciary relationship. The
Administrative Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that the Administrative Agent shall not have any fiduciary duties or
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers, the Guarantors or any of
their Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity (including,
without limitation, in connection with any dealings the Administrative Agent or
any of its Affiliates may have from time to time with the Borrowers, the
Guarantors or any of their Affiliates as contemplated by Section 10.20).

 

109



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number, percentage or class of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 10.01) or (ii) in the absence of its
own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction by final and nonappealable judgment). The Administrative
Agent shall not be deemed to have knowledge of any Default unless and until
written notice describing such Default is given to the Administrative Agent by
the Borrowers, a Lender or an L/C Issuer, in which event Administrative Agent
shall promptly deliver such notice to Lenders.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, renewal, extension, amendment or increase
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

110



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the approval of the Borrowers provided no Event of
Default then exists (which approval shall not be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (the “Resignation
Effective Date”), then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above, subject to the approval of the Borrowers
provided no Default then exists (which approval shall not be unreasonably
withheld or delayed); provided that if the Administrative Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective on the
Resignation Effective Date.

If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, or has engaged in willful
misconduct or gross negligence with respect to its material obligations as
Administrative Agent as determined pursuant to the last sentence of this
Section 9.06, the Required Supermajority Lenders may, to the extent permitted by
applicable Law, by notice in writing to the Borrowers and such Person remove
such Person as Administrative Agent and, in consultation with the Borrowers,
appoint a successor Administrative Agent meeting the qualifications set forth
above. If no such successor shall have been appointed by the Required
Supermajority Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Supermajority Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired or
removed) Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring (or retired or removed) Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents,

 

111



--------------------------------------------------------------------------------

the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring (or retired or removed) Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring (or retired or removed)
Administrative Agent was acting as Administrative Agent.

Any resignation by or removal of KeyBank as Administrative Agent pursuant to
this Section shall also constitute its resignation or removal as an L/C Issuer
and Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired or removed) L/C Issuer and Swing Line Lender, (b) the retiring (or
retired or removed) L/C Issuer and Swing Line Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements reasonably satisfactory to the retiring
(or retired or removed) L/C Issuer to effectively assume the obligations of the
retiring (or retired or removed) L/C Issuer with respect to such Letters of
Credit. Required Supermajority Lenders shall have the right to terminate the
Administrative Agent for gross negligence or willful misconduct in the
performance of the Administrative Agent’s material obligations or duties under
this Agreement, as determined by a final and unappealable judgment, in which
event the other provisions of this Section 9.06 shall govern regarding the
selection of a replacement administrative agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender, the
Swing Line Lender and each L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender, the Swing Line Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Joint Book Managers, Joint Lead Arrangers, Syndication Agents or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrowers) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

 

112



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and each L/C Issuer
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuers, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

9.10 Collateral and Guaranty Matters. The Lenders, the Swing Line Lender and the
L/C Issuers irrevocably authorize the Administrative Agent, and the
Administrative Agent hereby agrees:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full in cash of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (or upon Cash Collateralization or receipt of “back-to-back” letters of
credit in accordance with Section 2.14), (ii) that is sold, transferred or
otherwise Disposed of or to be sold, transferred or otherwise Disposed of as
part of or in connection with any transaction permitted hereunder or under any
other Loan Document (it being acknowledged and understood that any such property
shall be sold, transferred or otherwise Disposed of free and clear of the Liens
created by the Loan Documents) provided no Default or Event of Default then
exists or would arise from such sale, transfer or other Disposition), (iii)
subject to Section 10.01, if approved, authorized or ratified in writing by the
Required Lenders or (iv) that is owned by a Guarantor, upon release of such
Guarantor from its obligations under the Guaranty pursuant to clause (c) below;

 

113



--------------------------------------------------------------------------------

(b) provided no Default or Event of Default then exists or would arise as a
result thereof, to subordinate any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 7.01(i); and

(c) provided no Default or Event of Default then exists or would arise as a
result thereof, to release any Guarantor from its obligations under the Guaranty
(i) if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder or (ii) such Guarantor owns real property assets that are,
contemporaneously with such release, to become encumbered by a Lien securing a
first mortgage loan permitted under this Agreement (it being acknowledged and
understood that all obligations of such Guarantor under the Loan Documents
(other than indemnification obligations which by their terms survive the payment
of the Obligations) shall automatically terminate and be of no further force and
effect upon the consummation of any such transaction).

The Administrative Agent shall take such actions and execute such documents, at
the expense of the Borrowers (including directing any collateral agent to take
such actions) as are appropriate in connection with such releases, subordination
or termination. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.10.

9.11 Approvals.

(a) If consent is required for some action under this Agreement, or except as
otherwise provided herein an approval of Lenders, the Required Supermajority
Lenders, the Required Lenders, Required Revolving Credit Lenders, Required Term
Loan Lenders or all affected Lenders is required or permitted under this
Agreement, each Lender agrees to give the Administrative Agent, within ten
(10) Business Days of receipt of the request for action from Administrative
Agent (accompanied by an explanation for the request) together with all
reasonably requested information related thereto (or such lesser period of time
required by the terms of the Loan Documents), notice in writing of approval or
disapproval (collectively “Directions”) in respect of any action requested or
proposed in writing pursuant to the terms hereof. To the extent that any Lender
does not approve any recommendation of Administrative Agent, such Lender shall
in such notice to Administrative Agent describe the actions that would be
acceptable to such Lender. Each such request for approval shall include the
following in all capital, bolded, block letters on the first page thereof: “THE
FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN TEN (10) BUSINESS DAYS OF RECEIPT.
FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.” If consent is
required for the requested action, any Lender’s failure to respond to a request
for Directions within the required time period shall be deemed to constitute a
Direction to take such requested action.

 

114



--------------------------------------------------------------------------------

(b) In the event that any recommendation is not approved by the requisite number
of Lenders and a subsequent approval on the same subject matter is requested by
the Administrative Agent (a “Subsequent Approval Request”), then for the
purposes of this clause each Lender shall be required to respond to a request
for Directions within five (5) Business Days of receipt of such request. If the
Administrative Agent submits to the Lenders a Subsequent Approval Request such
Subsequent Approval Request shall include the following in all capital, bolded,
block letters on the first page thereof: “THE FOLLOWING REQUEST REQUIRES A
RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT. FAILURE TO DO SO WILL BE
DEEMED AN APPROVAL OF THE REQUEST.”

(c) The Administrative Agent, the Loan Parties and each other Lender shall be
entitled to assume that any officer of a Lender delivering any written notice,
written consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless the Administrative Agent, the Loan
Parties and such other Lenders have otherwise been notified in writing.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. Subject to Sections 2.16 and 2.17, no amendment or waiver
of any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrowers or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (or the
Administrative Agent with the written concurrence of the Required Lenders) and
the Borrowers or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(subject to Sections 2.16 and 2.17);

(c) postpone the final scheduled date of maturity of any Loan or postpone any
date fixed by this Agreement or any other Loan Document for any scheduled
payment of principal or payment of interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest (including the pricing grid
set forth in the definition of Applicable Rate) specified herein on, any Loan or
L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that (i) only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate and (ii) only
the consent of the Required Revolving Credit Lenders shall be necessary to waive
any obligation to pay Letter of Credit Fees at the Default Rate;

 

115



--------------------------------------------------------------------------------

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) (i) except as set forth in the following clauses (ii) and (iii), change any
provision of this Section or the definition of “Required Lenders”, “Required
Supermajority Lenders”, or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, (ii) change the definition of “Required
Revolving Credit Lenders” or any other provisions hereof specifying the number
or percentage of Revolving Credit Lenders required to amend, waive or otherwise
modify any rights of any Revolving Credit Lender hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Revolving Credit Lender (but any such amendment, waiver or modification
described in this clause (ii) shall not require the consent of the Required
Lenders) or (iii) change the definition of “Required Term Loan Lenders” or any
other provisions hereof specifying the number or percentage of Term Loan Lenders
required to amend, waive or otherwise modify any rights of any Term Loan Lender
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Term Loan Lender (but any such amendment, waiver or
modification described in this clause (iii) shall not require the consent of the
Required Lenders); or

(g) release all or substantially all (i) of the Guarantors from the Guaranty or
(ii) the Liens from the Collateral (except as permitted in Section 9.10) without
the written consent of each Lender.

and, provided further, that (i) no amendment, modification or waiver shall
result in a modification of the conditions to funding with respect to the
Revolving Credit Commitment without the written consent of the Required
Revolving Credit Lenders, (ii) no amendment, modification or waiver shall
disproportionately affect the Revolving Credit Lenders or the Term Loan Lenders
without the approval of the Required Revolving Credit Lenders or Required Term
Loan Lenders, respectively; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the L/C Issuers in addition to the Lenders required
above, affect the rights or duties of any L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iv) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(v) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender (subject to Sections
2.16 and 2.17).

 

116



--------------------------------------------------------------------------------

Furthermore, and notwithstanding anything to the contrary in this Section 10.01,
if the Administrative Agent and the Borrowers have jointly identified an
ambiguity, omission, mistake or defect in any provision of this Agreement or the
other Loan Documents or an inconsistency between provisions of this Agreement
and/or the other Loan Documents, the Administrative Agent and the Borrowers
shall be permitted to amend such provision or provisions to cure such ambiguity,
omission, mistake, defect or inconsistency so long as to do so would not
adversely affect the interest of the Lenders. Any such amendment shall become
effective without any further consent of any other party to this Agreement and a
copy thereof shall be promptly forwarded by Agent to each of the Lenders.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Borrowers, the Administrative Agent, the L/C Issuers or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

117



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
each L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto (which, in the case of the Borrowers, may be given to the
Administrative Agent for distribution to the Lenders and the L/C Issuer). Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrowers, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

(d) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Revolving/Term Loan Notices and
Swing Line Loan Notices) purportedly given by or on behalf of the Borrowers even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrowers, except
to the extent such losses, costs, expenses and liabilities are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Person. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording, provided Administrative
Agent informs such party that the communication may be recorded prior to
commencing the communication.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

118



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the L/C Issuers in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or any L/C Issuer), and shall pay all allocated fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or any
L/C Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit and (iv) to the extent not already covered by any of
the preceding subsections, all reasonable costs and expenses incurred by the
Administrative Agent, the L/C Issuers or the Lenders in connection with any
bankruptcy or other proceeding of the type described in Section 8.01(f),
including the reasonable fees and disbursements of counsel to the Administrative
Agent, any L/C Issuer and any Lender, whether such fees and expenses are
incurred prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrowers or any other Loan Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by an L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrowers or any of their
Subsidiaries, or any Environmental Liability related in any way to the Borrowers
or any of their Subsidiaries,

 

119



--------------------------------------------------------------------------------

or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrowers or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrowers or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrowers or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such L/C Issuer or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

 

120



--------------------------------------------------------------------------------

(f) Survival. The agreements in this Section, and the Borrower’s agreements and
obligations in Sections 3.04 and 3.05, shall survive the resignation of the
Administrative Agent and any L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender (it being
understood that a merger or consolidation of a Borrower expressly permitted
under this Agreement shall not constitute such an assignment or transfer) and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

121



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and any
Revolving Loans (including for purposes of this subsection (b), participations
in L/C Obligations and in Swing Line Loans) at the time owing to it, its Term
Loan Commitment and/or any Term Loans at the time owing to it); provided that:

(i) (x) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Revolving Credit Commitment and Revolving Loans at the
time owing to it or in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund with respect to a Lender, the aggregate amount of
the Revolving Credit Commitment (which for this purpose includes Revolving Loans
outstanding thereunder) or, if such Commitment is not then in effect, the
principal outstanding balance of the Revolving Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent, or if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $10,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consent (each such consent of the Borrowers
and Administrative Agent not be unreasonably withheld or delayed) and (y) except
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Term Loan Commitment and Term Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Term Loans and Term
Loan Commitment or, if such Term Loan Commitment is not then in effect, the
principal outstanding balance of the Term Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent of the Borrowers and
Administrative Agent not to be unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of Swing Line Loans;

(iii) any assignment of a Commitment must be approved by the Administrative
Agent (and, if such Commitment is a Revolving Credit Commitment, the L/C Issuers
and the Swing Line Lender) unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee) such approval not to be unreasonably withheld, delayed or
conditioned;

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (with only one such fee payable in connection with
simultaneous assignments to or by two or more Approved Funds), and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire;

 

122



--------------------------------------------------------------------------------

(v) no such assignment shall be made (A) to any Borrower or any of such
Borrower’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender, would constitute
any of the foregoing Persons described in this clause (v); and

(vi) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each L/C
Issuer, the Swing Line Lender or any other Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and, if applicable, participations in Letters of Credit and
Swing Line Loans in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver a Note, as applicable, to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

123



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of, and interest owing on, the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender or an L/C
Issuer hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by each of the
Borrowers and the L/C Issuers at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, any L/C Issuer or the
Swing Line Lender sell participations to any Person (other than a natural
person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person, or the Borrowers or any
of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment, and/or the Loans
made pursuant thereto (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it) or its Term Loans; provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury

 

124



--------------------------------------------------------------------------------

Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.01(e) as
though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrowers (an “SPC”) the
option to provide all or any part of any Revolving Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Revolving Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Revolving Loan, the Granting
Lender shall be obligated to make such Revolving Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.01 or 3.04), (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender

 

125



--------------------------------------------------------------------------------

would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a
Revolving Loan by an SPC hereunder shall utilize the Revolving Credit Commitment
of the Granting Lender to the same extent, and as if, such Revolving Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrowers and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Revolving Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Revolving Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.

(i) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
KeyBank assigns all of its Commitment and Loans pursuant to subsection
(b) above, KeyBank may, (i) upon 30 days’ notice to the Borrowers and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrowers,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrowers shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrowers to appoint any such successor shall
affect the resignation of KeyBank as L/C Issuer or Swing Line Lender, as the
case may be. If KeyBank resigns as an L/C Issuer, it shall retain all the rights
and obligations of an L/C Issuer hereunder with respect to all Letters of Credit
issued by it and outstanding as of the effective date of its resignation and all
L/C Obligations with respect thereto (including the right to require the
Revolving Credit Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If KeyBank resigns as Swing
Line Lender, it shall retain all the rights and obligations of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Revolving Credit Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including

 

126



--------------------------------------------------------------------------------

any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any pledgee under Section 10.06(f), (ii) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) on a confidential basis to any rating
agency in connection with rating any Borrower or its Subsidiaries, (h) with the
consent of the Borrowers or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a non-confidential basis from a source
other than the Borrowers.

For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary relating to the Borrowers or any Subsidiary or
any of their respective Affiliates or businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a non-confidential basis prior to disclosure by the Borrowers or any
Subsidiary, provided that, in the case of information received from the
Borrowers or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrowers against any and all of the obligations of the Borrowers
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrowers may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have; provided that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such

 

127



--------------------------------------------------------------------------------

Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender and each L/C Issuer
agrees to notify the Borrowers and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic image (e.g.,
“PDF” or “TIF” via electronic mail) shall, subject to applicable Law, be
effective as delivery of a manually executed counterpart of this Agreement and
shall be binding on the Borrowers, the Administrative Agent and Lenders. The
Administrative Agent may also require that any such signature delivered by
telecopy, or “PDF” or “TIF” format by electronic mail, be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver any such manually-signed original shall not affect the effectiveness
of any telecopy or “PDF” or “TIF” format signature.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and

 

128



--------------------------------------------------------------------------------

notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or a Non-Consenting Lender
(so long as, in the case of a Non-Consenting Lender, no Default or Event of
Default has occurred and is continuing), or if any other circumstance exists
hereunder that gives the Borrowers the right to replace a Lender as a party
hereto, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06 except as provided in this
Section 10.13), all of its interests, rights and obligations under this
Agreement and the related Loan Documents (or all of its Revolving Loans, Term
Loans, Revolving Credit Commitments and Term Loan Commitment, as applicable, if
so requested by the Borrower) to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts) with respect to the assigned
interest;

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

 

129



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

Without limiting the foregoing, Borrowers may, subject to the consent and
approval of Administrative Agent in its sole discretion and notwithstanding
anything to the contrary in Section 2.06, terminate the Revolving Credit
Commitment of any Defaulting Lender that is a Revolving Credit Lender with no
outstanding Revolving Loans, provided that if Administrative Agent grants such
consent in its sole discretion, (i) the obligations of such Defaulting Lender to
acquire participations in any Letters of Credit or make such funds available is
reallocated among the non-Defaulting Lenders that are Revolving Credit Lenders
as provided in Section 2.15(a)(iv), or (ii) Borrowers shall Cash Collateralize
such Defaulting Lender’s pro rata portion (if any, after giving effect to any
partial reallocation pursuant to Section 2.15(a)(iv)) of the Outstanding Amount
of any then applicable L/C Obligations in a manner satisfactory to each L/C
Issuer and Administrative Agent.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

130



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.

10.17 Time of the Essence. Time is of the essence of the Loan Documents.

 

131



--------------------------------------------------------------------------------

10.18 Borrowers’ Obligations. Each of the REIT, AIMCO and AIMCO/Bethesda
represents, warrants, covenants and agrees as follows:

(a) Defenses. The obligations pursuant to the Loan Documents shall not be
affected by any of the following: (i) the bankruptcy, disability, dissolution,
incompetence, insolvency, liquidation, or reorganization of any Borrower; or
(ii) the discharge, modification of the terms of, reduction in the amount of, or
stay of enforcement of any or all liens and encumbrances or any or all
obligations pursuant to the Loan Documents in any bankruptcy, insolvency,
reorganization, or other legal proceeding or by law, ordinance, regulation, or
rule (federal, state, or local).

(b) Rights of Administrative Agent. Subject to receiving any required consents
of the Required Lenders or all of the Lenders, as may be required pursuant to
applicable provisions of this Agreement and the other Loan Documents, the
Administrative Agent on behalf of the Lenders, may do the following acts or
omissions from time to time without notice to or consent of any Borrower and
without receiving payment or other value, nor shall the following acts or
omissions affect, delay or impair any of the obligations pursuant to the Loan
Documents or any or all liens and encumbrances: (i) the Administrative Agent may
obtain collateral or additional collateral; (ii) the Administrative Agent may
substitute for any or all collateral regardless of whether the same type or
greater or lesser value; (iii) the Administrative Agent may release any or all
collateral; (iv) the Administrative Agent may compromise, delay enforcement,
fail to enforce, release, settle or waive any rights or remedies of the
Administrative Agent as to any or all collateral; (v) the Administrative Agent
may sell or otherwise Dispose of any collateral in such manner or order as the
Administrative Agent determines in accordance with the Loan Documents; (vi) the
Administrative Agent may fail to perfect, fail to protect the priority of, and
fail to ensure any or all liens or encumbrances; (vii) the Administrative Agent
may fail to inspect, insure, maintain, preserve or protect any or all
collateral; (viii) the Administrative Agent may obtain additional obligors for
any or all obligations pursuant to the Loan Documents; (ix) the Administrative
Agent may increase or decrease any or all obligations or otherwise change terms
of any or all obligations in accordance with the Loan Documents; (x) the
Administrative Agent may release any Borrower; (xi) Administrative Agent may
compromise, delay enforcement, fail to enforce, release, settle or waive any
obligations of any Borrower with the agreement of that Borrower; (xii) the
Administrative Agent may make advances, or grant other financial accommodations
to any Borrower; (xiii) the Administrative Agent may fail to file or pursue a
claim in any bankruptcy, insolvency, reorganization or other proceeding as to
any or all liens and encumbrances or any or all obligations; (xiv) the
Administrative Agent may amend, modify, extend, renew, restate, supplement or
terminate in whole or in part the obligation of any Borrower with the agreement
of that Borrower; (xv) the Administrative Agent may take or fail to take any
other action with respect to any Loan Document or any Borrower; and (xvi) the
Administrative Agent may do any other acts or make any other omissions that
result in the extinguishment of the obligation of any Borrower, subject, in the
case of clauses (ix) and (xiv) of this Section 10.18(b), to the consent of the
Borrower(s) to the extent such Borrower’s consent would be required pursuant to
the applicable provisions of this Agreement and the other Loan Documents in such
Borrower’s capacity not as a surety but in its capacity as a primary obligor
hereunder and under the other Loan Documents.

(c) Suretyship Waivers. Each Borrower waives any and all rights and benefits
under any statutes or rules now or hereafter in effect and any other statutes or
rules now or hereafter in effect that purport to confer specific rights upon or
make specific defenses or procedures available to each Borrower.

 

132



--------------------------------------------------------------------------------

(d) Information. Each Borrower represents and warrants to the Administrative
Agent and Lenders that such Borrower is currently informed of the financial
condition of the Borrowers and of all other circumstances which a diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations. Each Borrower further represents and warrants to the Administrative
Agent and Lenders that such Borrower has read and understands the terms and
conditions of the Loan Documents. Each Borrower hereby covenants that such
Borrower will continue to keep informed of the Borrowers’ financial condition,
the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations. Notwithstanding anything herein which may be construed to the
contrary, the Administrative Agent shall have no obligation to provide to any
Borrower any information concerning the performance of any other Borrower, the
obligations pursuant to the Loan Documents, or the ability of any other Borrower
to perform the obligations pursuant to the Loan Documents or any other matter,
regardless of what information Administrative Agent may from time to time have.

(e) Waivers. Each Borrower waives, until payment in full of the Obligations, any
and all present and future claims, remedies and rights against any other
Borrower, any collateral and any other property, interest in property or rights
to property of any other Borrower (A) arising from any performance hereunder,
(B) arising from any application of any collateral, or any other property,
interest in property or rights to property of any Borrower, or (C) otherwise
arising in respect of the Loan Documents, regardless of whether such claims,
remedies and rights arise under any present or future agreement, document or
instrument or are provided by any law, ordinance, regulation or rule (federal,
state or local) (including, without limitation, any and all rights of
contribution, exoneration, indemnity, reimbursement, and subrogation arising
under the Loan Documents and any and all rights to participate in the rights and
remedies of Lenders against any Borrower).

(f) Joint and Several Liability of Borrowers.

(i) Each of the Borrowers is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Administrative Agent and the Lenders under this Agreement,
for the mutual benefit, directly and indirectly, of each of the Borrowers and in
consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Obligations.

(ii) Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 10.18), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each Borrower without preferences or distinction among them.

 

133



--------------------------------------------------------------------------------

(iii) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

(iv) The Obligations of each Borrower under the provisions of this Section 10.18
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each such Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

(v) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans issued under or pursuant to this Agreement, notice of the occurrence
of any Default, Event of Default, or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by the
Administrative Agent or Lenders under or in respect of any of the Obligations,
any requirement of diligence or to mitigate damages and, generally, to the
extent permitted by applicable Law, all demands, notices and other formalities
of every kind in connection with this Agreement (except as otherwise provided in
this Agreement). Each Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations,
the acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Administrative Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Borrower.
Without limiting the generality of the foregoing, each Borrower assents to any
other action or delay in acting or failure to act on the part of the
Administrative Agent or any Lender with respect to the failure by any Borrower
to comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable Laws or regulations thereunder, which might,
but for the provisions of this Section 10.18, afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 10.18, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of such Borrower under this Section 10.18 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Borrower under this Section 10.18 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower
or the Administrative Agent or any Lender. The joint and several liability of
each Borrower hereunder shall continue in full force and effect notwithstanding
any absorption, merger, amalgamation or any other change whatsoever in the name,
constitution or place of formation of any of the Borrowers or Administrative
Agent or Lenders.

 

134



--------------------------------------------------------------------------------

(vi) The provisions of this Section 10.18 are made for the benefit of the
Administrative Agent, the Lenders and their respective successors and assigns,
and may be enforced by it or them from time to time against any or all Borrowers
as often as occasion therefor may arise and without requirement on the part of
Administrative Agent, or any Lender, successor or assign first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 10.18 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy or reorganization of any Borrower, or otherwise,
the provisions of this Section 10.18 will forthwith be reinstated in effect, as
though such payment had not been made.

(vii) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or Lenders with respect to any
of the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against the other Borrowers with respect to any payments to the
Administrative Agent or any Lender hereunder or under any other Loan Document is
hereby expressly made subordinate and junior in right of payment, including
without limitation, as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
the other Borrowers therefor.

10.19 Fiduciary Duty. Neither the Administrative Agent nor any Lender has any
fiduciary relationship with or fiduciary duty to the Borrowers, the Guarantors
or their respective Subsidiaries arising out of or in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereunder
and thereunder, and the relationship between each Lender and Administrative
Agent, and the Borrowers and the Guarantors is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

10.20 Dealings with the Borrowers. The Administrative Agent, the Lenders and
their affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers, the Guarantors or any Subsidiary or other
Affiliate thereof regardless of the capacity of the Administrative Agent or any
such Lender hereunder (and, in the case of the Administrative Agent, without any
duty to account therefor to the Lenders). Each Borrower acknowledges, on behalf
of itself and its Affiliates, that the Administrative Agent

 

135



--------------------------------------------------------------------------------

and each of the Lenders and their respective affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) in which any one or more of the Borrowers, the Guarantors and/or its
or their Affiliates may have conflicting interests regarding the transactions
described herein and otherwise. Each Borrower, on behalf of itself and its
Affiliates, further acknowledges that one or more of the Administrative Agent
and Lenders and their respective affiliates may be a full service securities
firm and may from time to time effect transactions, for its own or its
affiliates’ account or the account of customers, and hold positions in loans,
securities or options on loans or securities of one or more of the Borrowers,
the Guarantors and/or its or their Affiliates.

10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.22 Consent to Amendment and Restatement; Effect of Amendment and Restatement.
Pursuant to Section 10.01 of the Existing Credit Agreement, KeyBank as
Administrative Agent under, and as defined in, the Existing Credit Agreement and
each Lender under, and as defined in, the Existing Credit Agreement hereby
consents to the amendment and restatement of the Existing Credit Agreement
pursuant to the terms of this Agreement. On the Closing Date, the Existing
Credit Agreement shall be amended and restated in its entirety by this
Agreement, and, except as specifically set forth herein and therein, shall
thereafter be of no further force and effect and shall be deemed replaced and
superseded in all respects by this Agreement. The parties hereto acknowledge and
agree

 

136



--------------------------------------------------------------------------------

that entering into this Agreement does not constitute a novation of the Existing
Credit Agreement or the other Loan Documents (as defined in the Existing Credit
Agreement) or a novation, termination, extinguishment or discharge of the
“Obligations” under the Existing Credit Agreement or such other Loan Documents,
which remain outstanding as of the Closing Date. All interest and fees accrued
and unpaid under the Existing Credit Agreement as of the date of this Agreement
shall be due and payable in the amount determined pursuant to the Existing
Credit Agreement for periods prior to the Closing Date on the next payment date
for such interest or fee set forth in this Agreement. Each Lender hereby
authorizes the Administrative Agent and the Loan Parties to make such additional
amendments and other modifications to the Loan Documents as the Administrative
Agent and the Loan Parties agree are necessary or advisable to effect, evidence
or reflect the terms of this Agreement.

[Remainder of page intentionally left blank]

 

137



--------------------------------------------------------------------------------

BORROWERS:      

APARTMENT INVESTMENT AND MANAGEMENT COMPANY,

a Maryland corporation

      By:   

/s/ Patti K. Fielding

      Name:    Patti K. Fielding       Title:    Executive Vice President,
Redevelopment Debt Financing, and Treasurer      

AIMCO PROPERTIES, L.P.,

a Delaware limited partnership

      By:    AIMCO-GP, INC.,          a Delaware corporation       Its:   
General Partner          By:   

/s/ Patti K. Fielding

            Name: Patti K. Fielding             Title: Executive Vice President,
Redevelopment           and Debt Financing, Treasurer      

AIMCO/BETHESDA HOLDINGS, INC.,

a Delaware corporation

      By:   

/s/ Patti K. Fielding

         Name:    Patti K. Fielding          Title:    Executive Vice President,
Redevelopment and Debt Financing, Treasurer

 



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as the Administrative Agent, an L/C Issuer, a
Revolving Credit Lender and a Term Loan Lender By:  

/s/ Jessica D. Lauerhass

  Name: Jessica D. Lauerhass   Title: Assistant Vice President

 

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Revolving Credit Lender and a Term Loan Lender By:
 

/s/ Kevin A. Stacker

  Name: Kevin A. Stacker   Title: Senior Vice President

 

 



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Revolving Credit Lender and a Term Loan
Lender By:  

/s/ James A. Harmann

  Name: James A. Harmann   Title: Senior Vice President

 

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an L/C Issuer, a

Revolving Credit Lender and a Term Loan Lender

By:  

/s/ Dennis Kwan

  Name: Dennis Kwan   Title: Vice President

 

 



--------------------------------------------------------------------------------

REGIONS BANK, as Revolving Credit Lender and a Term Loan Lender By:  

/s/ C. Vincent Hughes, Jr.

  Name: C. Vincent Hughes, Jr.   Title: Vice President

 

 



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Revolving Credit Lender By:  

/s/ John C. Rowland

  Name: John C. Rowland   Title: Vice President

 

 



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Revolving Credit Lender By:  

/s/ Emanuel Ma

  Name: Emanuel Ma   Title: Authorized Signatory

 

 



--------------------------------------------------------------------------------

BANK OF THE WEST, a California banking corporation, as a Revolving Credit Lender
and a Term Loan Lender By:  

/s/ Robert Bielfeldt

  Name: Robert Bielfeldt   Title: Vice President

 

 



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Revolving Credit Lender and a Term Loan
Lender By:  

/s/ Benjamin Kuruvila

  Name: Benjamin Kuruvila   Title: Vice President

 



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a Revolving Credit Lender and Term Loan Lender By:  

/s/ Michael Kauffman

  Name: Michael Kauffmann   Title: Managing Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Revolving Credit Lender and a Term Loan Lender
By:  

/s/ Christian Lunt

  Name: Christian Lunt   Title: Executive Director



--------------------------------------------------------------------------------

ZB, N.A., dba ZIONS FIRST NATIONAL BANK, as a Revolving Credit Lender and a Term
Loan Lender By:  

/s/ Jeffrey A. Holt

  Name: Jeffrey A. Holt   Title: Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 2.01A

COMMITMENTS AND APPLICABLE PERCENTAGES

Revolving Credit Commitments

 

Lender

   Commitment      Applicable Percentage  

KeyBank National Association

   $ 68,000,000        11.333333333333 % 

Wells Fargo Bank, N.A.

   $ 68,000,000        11.333333333333 % 

PNC Bank, National Association

   $ 68,000,000        11.333333333333 % 

Citibank, N.A.

   $ 58,000,000        9.666666666667 % 

Bank of America, N.A.

   $ 58,000,000        9.666666666667 % 

Regions Bank

   $ 58,000,000        9.666666666667 % 

U.S. Bank National Association

   $ 58,000,000        9.666666666667 % 

BMO Harris Bank, N.A.

   $ 40,000,000        6.666666666667 % 

Bank of the West

   $ 40,000,000        6.666666666667 % 

JPMorgan Chase Bank, N.A.

   $ 40,000,000        6.666666666667 % 

ZB, N.A. dba Zions First National Bank

   $ 30,000,000        5.000000000000 % 

Morgan Stanley Bank, N.A.

   $ 14,000,000        2.333333333333 %    

 

 

    

 

 

 

Total:

   $ 600,000,000        100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Term Loan Commitments

 

Lender

   Commitment      Applicable Percentage  

KeyBank National Association

   $ 30,000,000        12.000000000000 % 

Wells Fargo Bank, N.A.

   $ 30,000,000        12.000000000000 % 

PNC Bank, National Association

   $ 30,000,000        12.000000000000 % 

U.S. Bank National Association

   $ 30,000,000        12.000000000000 % 

BMO Harris Bank, N.A.

   $ 25,000,000        10.000000000000 % 

JPMorgan Chase Bank, N.A.

   $ 25,000,000        10.000000000000 % 

Regions Bank

   $ 25,000,000        10.000000000000 % 

Bank of America, N.A.

   $ 20,000,000        8.000000000000 % 

Bank of the West

   $ 20,000,000        8.000000000000 % 

ZB, N.A. dba Zions First National Bank

   $ 15,000,000        6.000000000000 % 

Total

   $ 250,000,000        100 % 